 MEDLINE INDUSTRIES, INC.Medline Industries, Inc. and Warehouse, Mail Order,Technical & Professional Employees Union, Local743, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and Mark Ira Jamison. Cases 13-CA-14386,13-RC-13712, and 13-CA-14497November 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn January 13, 1977, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and both theGeneral Counsel and Charging Party filed answeringbriefs to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Medline Indus-tries, Inc., Northbrook, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the election conductedin Case 13-RC-13712 be, and it hereby is, set asideand that the petition in that case be, and it hereby is,dismissed.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Additionally, we are satisfied that the Respondent's contention that theAdministrative Law Judge was biased is without merit. There is nothing inthe record to suggest that his conduct at the hearing. his resolutions ofcredibility, or the inferences he drew were based on bias or prejudice.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (19%2).233 NLRB No. 100DECISIONSTATEMENT OF THE CASEI. PRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidated proceeding' under the National LaborRelations Act, as amended (29 U.S.C. Sec. 151, et seq.) washeard before me in Chicago, Illinois, from January 26 toMarch 10, 1976, with all parties participating throughoutand represented by counsel2, who were afforded fullopportunity to present evidence and arguments. Pursuantto unopposed application of counsel for extension of timeto file briefs, briefs were received from General Counseland from Respondent on May 3, 1976.3The principal issues are whether Respondent: (1) inviolation of Section 8(aX1), (a) engaged in coerciveinterrogation of employees concerning their protectedconcerted organizational activities, (b) imposed unlawfulrestraints against union solicitation,4(c) threatened em-ployees with plant closure if they selected the Union tobargain collectively for them, and (d) induced an employeeto withdraw unfair labor charges he had filed againstRespondent; (2) in violation of Section 8(a)(3) and (1),discharged eight employees5and failed to reemploy five ofthem6to discourage union membership or prevent theUnion from becoming the employees' certified collective-bargaining representative; (3) in violation of Section 8(aX5)and (1), refused to recognize and bargain collectively withthe Union as duly authorized exclusive bargaining repre-sentative of an appropriate collective-bargaining unit ofRespondent's employees, and engaged in the foregoingunfair labor practices to undermine the Union's represen-tative status and dissipate and destroy its majoritystanding, thereby rendering impracticable a free anduncoerced statutory election as contemplated by the Act.Also presented for resolution here are (4) (a) challenges toseven ballots 7 in the statutory election conducted on June23, as well as (b) resolution of Petitioner Union's objectionsI On June 11, 1975. the above Union filed a charge against RespondentEmployer in Case 13-CA-14386; that charge was amended on June 16 andfurther amended on June 30. On July 16, Mark Ira Jamison, a warehouse-man formerly employed by Respondent, filed a charge against it in Case 13-CA- 14497. On October 30, the two cases were consolidated into a complaintissued by the General Counsel through the Board's Regional Director forRegion 13 (Chicago. Illinois), who on October 31 further consolidated intothe same proceeding. for disposition here, multiparty challenges as well asunion objections (dated June 23, filed on June 24) to conduct allegedlyaffecting the outcome of a statutory representation election conducted bythe Regional Director on June 23. The consolidated complaint was, afteramendment on November 7, without objection still further amended at thehearing, raising additional issues. All of these cases and issues are now herefor decision. Unless otherwise specified, dates throughout are in 1975.2 Charging Party Jamison's interests were represented by counsel forGeneral Counsel.I Voluminous briefs were received from counsel following their exhaus-tive litigation of the many issues presented. Briefs as well as the lengthytranscript and large number of exhibits have been carefully studied.' Added by unopposed amendment of the complaint at the hearing.5 Viz, Mark Ira Jamison, Donald Holland, Gregory Fair, Douglas Kline,Mark Kenney, John Chorba, Daniel Weckler, and John Ford.6 I.e., all but Jamison, Holland, and Fair.Viz, ballots of Virginia Fritz, Virginia Lowman, and Suzie Summers(Continued)627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto certain conduct ascribed to Respondent Employerallegedly affecting the outcome of that election;sand,finally (5), whether the unfair labor practices ascribed toRespondent have, in the aggregate, been sufficientlysubstantial to warrant remediation through a Gissel9bargaining order rather than another election.Upon the entire record and my observation of thetestimonial demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSII1. JURISDICTIONAt all material times, Respondent Medline Industries,Inc., has been and is an Illinois corporation engaged inmanufacture, sale, and distribution of medical equipmentand supplies at and from its office and principal location,1825 Shermer Road, Northbrook, Illinois, where during therepresentative year immediately preceding issuance of theconsolidated complaint its gross volume of businessexceeded $500,000, and where during the same period itpurchased and received in that business, directly ininterstate commerce from places outside the State ofIllinois, goods valued in excess of $50,000.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; and that at all of thosetimes Charging Party-Petitioner Union has been and is alabor organization within the meaning of Section 2(5) ofthe Act.III. ALLEGED UNFAIR LABOR PRACTICESA. Introductory Background: Respondent's CorporateStructure, Hierarchy, and Labor Relations HistoryRespondent is a medical/surgical/hospital/nursinghome equipper and supplier, catering to needs other thanpharmaceutical and dietary. Formed in 1966, although itsstock is now traded over the counter, corporate stockownership control is retained by its current president (since1968) and board chairman (since 1971), James S. Mills, andhis brother, John Mills, sons of its founder, Irving Mills.Respondent's growth pattern is described by PresidentJames Mills as "rapid -a minimum of 30 percentcompounded each year," exhibiting a broad spectrum ofsteady assets and earnings increases.Respondent's corporate headquarters and chief ware-house complex -the location here primarily involved -are located at 1825 Shermer Road in Northbrook,approximately 25 miles from downtown Chicago. Medlineitself, headed by James Mills, supplies a line of hospi-tal/nursing home equipment needs including surgical andhospital clothing, wheelchairs, and crutches. Respondent'sMedcrest Division, headed by Vice President Noel S.Sterling, is its textile manufacturing element, with plants inCovington, Indiana, and Detroit, Michigan (supplying(challenged by the Union); and of Mark Ira Jamison, Donald Holland,Douglas Kline, and Daniel Weckler (challenged by the Board agent becausenot included in the eligibility list submitted by the Employer, Respondenthere). The latter four employees are among those who were allegedlyunlawfully discharged by Respondent, as set forth in the consolidatedcomplaint.garments, including surgeons' and patients' wear, as well aslinens, including sheets, wrappers, and laundry bags), andin California (manufacturing restraints). Its DynacorDivision, headed by Vice President Leonard T. Fript, withplants in Northbrook and also in Covington, Indiana, aswell as in Wheeling, West Virginia, manufactures plasticitems -perhaps comprising as much as half of Respon-dent's total sales -such as enema bags and Foley(indwelling) catheters. Its Accucare Division, headed byVice President and President-elect John Mills, manufac-tures such items as crutches, pressure gauges, and tubularshells (for use with intravenous feeding devices, bedrails,and patient walkers). Its Medacor (Medicor) Division,headed by Steven Radford (not a corporate official),manufactures and merchandises furniture and draperies.Its NWT Division, headed by Secretary-Treasurer AlanLevine, manufactures or assembles in Mexico paper goodsand nonwoven textiles. Its as yet unnamed division forrehabilitation equipment and supplies is headed by MaryKeating (not a corporate officer). Its director of productdevelopment and kit department head is Anselmo (Sam)Nannetti. Its vice president in charge of marketing isGeorge Parker. All of these are subordinate operationalelements of Respondent, and are not separate corporateentities. All paychecks have been and continue to be thoseof Medline.Although Respondent manufactures well over half ofwhat it sells, it also acts as jobber for items, such as towels,manufactured elsewhere. Respondent markets its merchan-dise through its own sales force of about 120, dispersedthroughout some 35 States, with assigned territories. Thesesalesmen route their orders to any of Respondent'sshipping locations or warehouses, including Northbrookwhich stores all products handled by Respondent.Respondent's Northbrook facility consists of two sepa-rate but interconnected buildings; viz, (1) the "old"building, approximately 180 by 120 feet, housing allcorporate offices and some warehouse space, and (2) the"new" building, approximately 180 by 280 feet, addedabout 5 years ago, devoted primarily to additionalwarehouse space, but also providing office space forWarehouse Manager Joel Schempf (since late May 1975)and Shipping Supervisor John Summers (since at least May1975). Corporate offices in the old building include those ofCompany President and Board Chairman James S. Mills,Vice President (and Accucare Division head) John Mills,Secretary-Treasurer (and NWT Division head) AlanLevine, Vice President (and Medcrest Division head) NoelS. Sterling, Vice President (and Dynacor Division head)Leonard T. Fript, Vice President (and Marketing Divisionhead) George Parker (under whom function the nationalSales manager, advertising, and customer service), Directorof Product Development (and kit department head) SamNannetti, corporate director Arnold Mass (now workingunder Sterling), corporate comptroller Stan Fisher (head ofcorporate payrolls, receivables, and payables), and theirsupporting clerical staffs.n Many of these objections parallel allegations here for determination inthe consolidated complaint.N. L R. B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).628 MEDLINE INDUSTRIES, INC.In addition to the Northbrook warehouse facility -ofwhich Respondent Vice President Sterling was in chargefrom the fall of 1974 until the early summer of 1975(including most of the operative period involved in thiscase), at which time he was replaced in that capacity byDennis McGonigal and Joel Schempf -Respondentmaintains its own other as well as rented warehouse space,located strategically throughout the United States with theobject of maximizing its capability to expedite deliveries toits customers and thereby augment profits. Rented ware-house space added from November 1974 through August1975 alone has been in Baltimore, Maryland, Richmond,Virginia, Birmingham, Alabama, Raleigh, North Carolina,Minneapolis, Minnesota, Columbus, Ohio, and Pittsburgh,Pennsylvania. Respondent's other locations include orhave included Covington, Indiana, Houston, Texas, De-troit, Michigan, Tampa, Florida, Omaha, Nebraska, andColorado.10Less than 2 years prior to the filing of the charges givingrise to the instant proceeding, other unfair labor practicescharges were filed against Respondent, on October 25 andNovember 30, 1973, alleging violations of Section 8(aX3)and (I) of the Act, growing out of claimed interference withstatutory rights of employees and discrimination againstparticipants in a union organizing campaign begun inOctober 1973 by Textile Workers Union of America, AFL-CIO, among Respondent's 70 production workers at itsCovington, Indiana, plant, where it manufactures linensand garments for hospitals and nursing homes. Thosecharges were seemingly "settled" by Respondent with theCharging Party and Regional Director for Region 25, inwriting, on December 27, 1973. However, after additionalor renewed charges were filed against Respondent on April4 and 8, 1974, the Regional Director on May 23, 1974, setaside the December 27, 1973, settlement agreementbecause of Respondent's failure to live up to its terms andbecause of continuing interference with employees' statuto-ry rights during the period January -April 1974 -prior aswell as subsequent to a March 7, 1974, Board-conductedrepresentation election which the union lost (43 -29). Thepresettlement and postsettlement cases, totaling four,"were consolidated for hearing, which took place inCovington, Indiana, on July 9 -11, 1974, before Adminis-trative Law Judge Herzel H. E. Plaine, who foundRespondent to have violated Section 8(aX3) and (1) of theAct through coercive interrogation of employees concern-ing their union activities and sympathies; threatening todischarge employees for union support or to close the plantin the event of unionization; granting economic better-ments to discourage continued union support; institutingan intimidatory reprimand and disciplinary warningsystem to discourage continued union affiliation orsupport; and discharging employees for union activities -in part, the same pattern of illegality as was litigated beforeme in the instant case. Among Respondent's officialscentrally involved therein was its vice president, Sterling,who, as will be seen, also figures prominently here. Theremedial order in the earlier cases directed Respondent torefrain from continuation of such and other acts violativelo Dynacor Plastics and Textiles Division of Medline Industries, Inc., 218NLRB 1404, fn. 4, and passim (1975).of its employees' rights under Section 7 of the Act, torescind and expunge its disciplinary warnings, and toreinstate the discharged employees with backpay. (DynacorPlastics and Textiles Division of Medline Industries, Inc.,supra.)B. Facts as FoundThe factual picture here has been painstakingly recon-structed and will be presented chronologically as itoccurred, rather than under legal issue subheadings, sincechronological presentation will facilitate clearer visualiza-tion of the events as they actually unfolded.1. To May 20: Respondent's Northbrookwarehousemen's unionizational efforts and theirimmediate sequelaea. A profit celebration banquet by Respondent,followed by unionizational activities by itswarehousemenOn the evening of April 29, 1975, Respondent treated itsNorthbrook personnel, including warehousemen, to dinnerat a local restaurant. Its president, James S. (Jim) Mills,delivered a speech in which he pointed out that it was thebest year the Company had ever had, in fact so good thatfor the first time in the Company's history bonuses couldbe distributed -and they were, including automobiles,trips, and money to executives, and lesser amounts of cashto lower level or newer employees, some of whom weregiven only a "nice letter" 12 (G.C. Exh. 28), which stated(emphasis supplied):April 29, 1975Dear [first name of employee ],Medline's year ending March 1975 was the best in ourhistory. Our sales were over $20,000,000 and our profitscame to more than $1.00 a share. When it is completed,you will receive a copy of our new annual report. I hopethat you feel the sense of accomplishment that I feelsince achieving our goal was due entirely to the peoplewho work at Medline. Some of our people who havebeen with Mills before Medline and have known me formore than 25 years know that I have neither any greattalent nor am I an exceptionally smart person. What Ihave been is lucky, and also blessed with a group ofpeople who have treated this company as if it were theirown and thought it was important to see Medlinesucceed. I am so grateful to you. It would be impossiblefor me to put in words the feeling that I have ofgratitude for the job that everyone did.1974 started out with an event that was the mostgratifying of my life when the employees at Kuttnauer andCovington voted to speak to management themselves andnot through a union. Except for the mixed emotions withregard to Isabell's retiring, I couldn't think of anythingthat wasn't all to the good during the past fiscal year." I.e., Cases 25-CA-6218, 6218-2, 5905, and 5905-2.i2 Testimony of Respondent Vice President Sterling at the hearing.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am therefore going to make an attempt to pay backsome of the debt that I feel I owe. Every employee who waswith Medline from March of 1974 will receive a bonus forthe first time. Those who came with the companybetween March and September 1974 will receive asmaller bonus. In addition to that, we hope to be ableto institute in the near future a plan to pay the entirecosts of all insurance for those two year employees.Also, I hope to be able to set up a foundation that willreceive its money from profits generated by Medline toprovide scholarships to all three year employees or theirchildren for college education.We have never paid bonuses in the past. However, Ihope this becomes a habit that we are able to continuein the coming years.Sincerely yours,/s/ JimJim MillsChairman of the Board and PresidentJM/vmThe testimony of warehousemen Bradford J. Brown andDouglas J. Kline is undisputed that in his remarks Millsgave no indication that the company fortunes -soglowingly described in Mills' April 29 letter -had suffereda decline (as he now contends, as will be shown) or thatthere might be a layoff; nor, it will have been noted, doesMills' April 29 letter contain any such intimation.13Following on the heels of the warehousemen's receipt ofMills' April 29 "nice letter" at the company banquet,Respondent's Northbrook warehousemen, under the lead-ership of Mark Ira Jamison, began or revived talk amongthemselves about organizing to bargain collectively,through a union, for higher wages and improved terms andconditions of employment. A catalyst for these unioniza-tion talks among the warehousemen was dissatisfactionover the way an industrial injury to Jamison on the job onMay 9 was handled or proposed to be handled byRespondent. After discussing the matter with several fellowemployees and securing their approbation, during the earlymorning of May 13 Jamison -having taken time off fromwork for that purpose -visited the Charging Party-Petitioner Union at its business hall to obtain its assistancein collective bargaining with Respondent. There Jamisonreceived an orientation from Union Recording SecretarySimpson, who supplied him with its organizing literatureand cards for signature designating the Union as the13 Upon comparative demeanor observations and for reasons elsewhereexplicated, I prefer the testimony of Brown that Mills likewise said nothingat the April 29 economic celebration as to any intention on the Company'spart to raise wages or fringes, to the testimony of Respondent Vice PresidentSterling that wages were "going to be reviewed in May." Mills himselftestified to no such thing, his April 29 letter intimates no such thing, and itseems unlikely that the warehousemen's acute dissatisfaction would haveflared so dramatically -as will be shown -following the April 29 banquetif Mills had uttered such a promise or prediction.14 Barry Fript, a college student in his early twenties, had been doing thisduring school vacations and holidays, as well as some weekends, since age14 .15 The union booklet, entitled "The Law and You" and illustrated withsignatories' bargaining representative. Jamison then report-ed to work and during lunchtime met and discussed withsome 16 to 18 of his coworkers his meeting with the Unionthat morning, distributing to them the union literature andcollective-bargaining authorization cards. Later that day,Jamison received 8 signed authorization cards, and on thefollowing day (May 14) at least 4 more, for a total of 12 -14, which he mailed back to the Union.On the very same day (May 13) that Jamison visited theUnion and reported to his fellow warehousemen anddistributed to them the Union's literature and bargainingauthorization cards at lunch, there showed up for work inthe warehouse, to assist in straightening out and arrangingmerchandise on shelves, Barry Fript, son of RespondentVice President and Dynacor Division head Leonard T.Fript.14Jamison and others saw him there then and it isundisputed that he was there. Based on my carefultestimonial demeanor observations, I totally reject anddiscredit the testimony of Barry Fript that he was unawareof the foregoing happenings or any organizational or unionactivity in the warehouse prior to May 15. My rejection ofthis incredible denial is fortified by the testimony ofRespondent's own witness, warehouseman Dennis PaulYoungs, on cross-examination, that Barry Fript was therewhile the card signing solicitations were in progress fromMay 13 to 15 but that he did not sign a cardWithin hours after Jamison reported to his fellowwarehousemen on his morning visit to the Union anddistributed to them the union organizing literature andcollective-bargaining authorization cards he had received,Jamison was visited, while at work in the warehouse, byRespondent Vice President Sterling -who was (andremained until the ensuing early summer) in charge of theNorthbrook warehouse. Sterling asked Jamison whether he"like[d]" his job. When Jamison expressed some reserva-tions, Sterling's response was, "Maybe we will findsomething else for you to do." After Sterling left, Jamison-who had received from the Union its explanatory andreassuring booklet (G.C. Exh. 27)15 -took the precautionof telephoning union official Simpson and urging him topromptly send a telegram to Respondent. This the Uniondid, on May 14, by telephoned telegram subsequentlyconfirmed in writing (C.P. Exh. 2), stating:Please be advised that Teamsters Local 743 is activelyorganizing your warehouse employees. You are herebyon notice of such activity. Any reprisals or discrimina-tion taken against any employee as a result of suchactivity will be met with response of a legal oreconomic nature.colorful photographs of the Supreme Court and the National Capitol, statesthat "The law protects your right tojoin the Teamsters"; "The United StatesGovernment stands behind you!"; "The purpose of this booklet is toacquaint you with your rights under that [National Labor Relations Act]law as determined by the Supreme Court, the Federal Courts and theNational Labor Relations Board. .... It will explain why your employerviolates the law if he should fire you, discipline you, or threaten you in anyway because you want to join [the Union]. .. .The law protects you fromdischarge or discipline because of your interest in the Teamsters," and othersuch things; and that "If you hide the light of your interest under a bushel,the employer can claim that he wasn't even aware of your unionactivities.... Remember. the United States Government stands behindyou when you want to join the Teamsters."630 MEDLINE INDUSTRIES, INC.Jamison thereafter continued in his union card solicita-tional activity, within 2 days (i.e., by May 15) obtaining 16signed cards from fellow warehousemen (including hisown) designating the Union as their bargaining representa-tive.t6On May 14, Respondent Textile Manager RobertBerndt, who then worked under and occupied an officenear that of Respondent Vice President and WarehouseChief Sterling, and who at times directed the work ofwarehousemen, inquired of warehouseman Kenney -according to Berndt's own testimony -"How are thingsgoing?" and "What's going on?" In the ensuing conversa-tion, Kenney informed Berndt about the warehousemen'sorganizational effort. Testifying as Respondent's witness,Berndt conceded that he then reported to Sterling, hisimmediate superior, what Kenney had told him about theongoing union organizational activity, and that Sterlingthereupon grinned and remarked, "Try telling me some-thing I don't already know." Shortly thereafter, Sterlingwas observed circulating around the warehouse talking tovarious warehousemen.Respondent's answer admits that since on or about May15 the Union has been requesting recognition as represen-tative of, and to bargain collective on behalf of, abargaining unit of Respondent's Northbrook warehouse-men -which, "including summer employees and kitmak-ers" but excluding "clerical employees, janitors, salestrainees, guards and supervisors as defined in the Act,"Respondent likewise admits is an appropriate collective-bargaining unit; 17 and that at all times since thenRespondent has refused to recognize or bargain collective-ly with the Union.16 I.e., cards of John Liston, John Sanders, Stephen Lambert, BenFranke, Mark Ira Jamison, Gregory R. Fair, Mark A. Kenney, Douglas J.Kline, Donald R. Holland, George Carlberg, David M. Ocampo, DennisPaul Youngs, Daniel Weckler, Ed Witt, John A. Ford, Jr., and Bradford J.Brown. As detailed below, I find all of these cards established by substantialcredible evidence on the record as a whole to be properly authenticated andvalid, unrevoked designations of the Union as bargaining representative.For a discussion of the total number of valid bargaining authorizationaldesignation cards vis-a-vis the total number of employees in the bargainingunit, see "Remedy," infra.17 The Union's demand for recognition and collective bargaining, datedMay 15 (Resp. Exh. 2) describes the appropriate unit differently from thecomplaint (par. VI); and the parties' June 6 agreed appropriate unit as setforth in their Stipulation for Certification upon Consent Election differsfrom both. See "Remedy," infra. The Union's May 15 letter offers to submitthe warehousemen's bargaining authonzational cards for inspection andverification; and again cautions Respondent against any "discrimination orreprisals" against the employees.ii These four were in addition to Barry Fript who, as explained, hadcome into the warehouse on May 13, making five. A sixth, Peter Ivy, wasadded on May 25 but left after only 3 days.is When one of these "college student" new hires, Keith Wessling, whohad been told by Fript that "there was some union hassle there," was takenby Fript to Vice President Sterling's office. Sterling asked Fript, "Does heunderstand the situation," and Fript replied, "Yes." No questions wereasked by Fript or Sterling as to Wessling's background or work experience.20 Fript concedes, however, that on May 19 he not only passeddisparaging remarks to the four "students" concerning unions but alsoreminded them that "if it was not for me personally that none of them wouldhave a job .and ... if they would like to return the favor to me that theycould vote no on the union."21 According to Fript -a witness of unprepossessing mien -while hewas at home from school in March, and again in April, Company PresidentMills had personally asked him to recruit some students at college to enterb. Respondent installs four new warehousemen andbackdates their employment applicationsAlso on May 15, four new employees appeared on thescene in the warehouse -Kevin Wessling, Keith Wessling,Robert Putnam, and Guy O'Connor (Gil O'Conner).t' Allfour were recruited by Respondent Vice President LeonardFript's son, Barry Fript, who has already been referred to.All four were set to "work" of the same kind as Barry Fript,namely, cleaning up and straightening out and arrangingmerchandise on the warehouse shelves. It is conceded byBarry Fript himself that the employment application formsof these new employees whom he recruited were backdatedto the beginning of May, in order, as they were told byFript, to "make [you] eligible to vote in the unionelection." Credited testimony of two of these "newemployees' also establishes that in arranging for theiremployment Fript exacted from them a pledge to voteagainst the Union in the upcoming election, as a conditionof their getting the job.19In view of their mutuallycorroborative and honestly delivered testimony to thiseffect, I reject and discredit Fript's unpersuasive denials,20as well as his similarly lame professed inability to "recall"whether or not in prehire discussions he questioned these"new employment" prospects regarding their union views.I further reject and discredit, as unworthy of belief, Fript's"explanation" why he instructed the students to backdatetheir employment application forms from May 15 to thebeginning of May -namely, "to get me [Fript] out of apinch," since he (Fript) did not want Company PresidentMills to discover that Fript had delayed getting the "guys...lined up" before May 15.21Aside from the preposterous nature of this "explanation"as utterly unpersuasively delivered by a witness (Fript)the Company's employ during summers and vacations with a view towardbecoming part of its management. (Fript's testimony does not indicate thatworking as a warehouseman was mentioned.) Thereafter, according to Fript,in late April he spoke only to his roommate, Guy O'Connor, who expressedinterest, allegedly filhng out an employment application. It is noted that thedate on O'Connor's unsigned application has been changed from "5/201975" to "4/20 1975"; and that O'Connor's employment application card aswell as his W-4 withholding form are dated "5/15/75" (Resp. Exhs. 26, 27,and 28). Further according to Fript's unconvincing yarn, when he showedup for work on May 13, he indicated to Vice President Sterling thatO'Connor would be coming in "in several days," whereupon Sterling askedabout "the other college guys," so -allegedly realizing for the first timethat Sterling or Mills expected more than "one or two" (Fript hastily"corrected" this slip to add unabashedly that he thereupon recalled thatMills had indeed told him "six or eight," but that Fript did not realize Millshad expected him to get all six to eight)-- he brazened it out by blandlyprevaricating to Sterling that the "others" would be in "at the end of theweek." There were of course no "others," none having been recruited byFript even if his testimony is to be believed. And even according toO'Connor, testifying as Respondent's witness and still in its employ, it wasnot until May 13 (the day Jamison began handing out union literature andcards, it will be recalled) when Fript confirmed the job, since O'Connor hadbeen looking for work elsewhere until that very day (May 13). (Even morebasically, Respondent has made not a scintilla of a showing that any -much less six to eight -new employees were needed in the warehouse;particularly in view of its almost immediate subsequent termination of theeight warehousemen here involved, and its asserted defense here that thoseterminations were economically motivated because of declining business.)Fnpt then plunged ahead to testify that he thereupon on May 13 and 14recruited Keith Wessling (who here testified that when Fript offered him thejob he mentioned it was because of"some union hassle there"), who in turnreferred his brother Kevin Wessling and Putnam, all to report on May 15 toFript, at which time Fript assigned them -on Vice President Sterling'sinstructions -to "clean up" and "straighten up" in the warehouse. As will(Continued)631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsadly deficient in testimonial demeanor impressiveness, nota single one of the "new employees" who backdated theirapplications bore him out in his testimony that he gave anysuch "explanation."Soon after Keith Wessling started in the warehouse, hewas instructed by Barry Fript that if Wessling heardanything about the Union -meetings or other activity -Wessling was to let Fript know. Wessling apparently didso. Kevin Wessling -who, like Keith, was hired on theexpress condition that he "vote against the Union" -waslikewise directed to report to Fript if he "saw anythinggoing on or heard anything about the union."Fript expressly conceded that in his dealings with therecruitment and employment of the four "new employees"he was acting on behalf of the Company and carrying outits instructions.22Within 2 weeks after they were hired(and, as will be shown, almost immediately after unionizedwarehousemen were terminated) these new and "green"employees, working only as vacationing college students,were given a 33-1/3-percent wage raise, from $3 to $4 perhour.23c. Continued organizational activities and theirconsequencesUnion organizational activities nevertheless continuedamong the warehousemen,24under Jamison's leadership,with additional collective-bargaining authorization cardssigned on May 15. During the 10-minute workbreaks aswell as during the 40-minute lunchtime on that day,Jamison and other warehousemen continued openlybe shown, the advent of these "new employees" was shortly followed by thetermination of warehouse employees who had attempted to unionize thewarehouse and bargain with Respondent collectively in pursuit of rightsguaranteed to them by the Act. In discrediting Fript's testimony asindicated, I do so with awareness of the testimony of Sterling as well as Mills-likewise unpersuasive -to the general effect that the Company had beenearlier planning, hoping, or anticipating that some "college students" mightor would be coming in. Not only was this at best in the somewhat vagueplanning stage ("long-range" planning even according to Fript), but, asindicated above, no necessity whatsoever has been shown for the inductionof "green" warehousemen coincident with the "economic" termination of itsmore experienced warehousemen, still further coincident with the latter'scommencement of unionizational efforts. Furthermore, the "college stu-dents" were to be brought in as potential future managers or executives -ifthis is to be believed in view of Sterling's concession that no attempt torecruit managers or executives was made from among its existing college-trained employees. Moreover, Sterling conceded that as late as April it wasnot intended that the "college students" should displace any of the regularwarehousemen -but that this decision was made later only "for a period oftime," since the college students could only work during their vacationperiods. Finally, it is conceded that no college student has as yet beenplaced even into any management training program. Respondent's furtherattempt to becloud the issue by continually referring to its program forhiring college graduates "top in their class" is sheer obfuscation as to theissues here, since those "top in their class" college graduates -not a singleone of whom has yet taken a job with Respondent -were intended as salesforce personnel, eventually to move further up the ladder, and not aswarehousemen (even though the sales training course includes a brief cycle inthe warehouse). Respondent's counsel expressly stated on the record that"My position is not that the college trainees were part of the sales trainingprogram."22 By telegraphic notice of January 26, 1976 (G.C. Exh. I (gg)), GeneralCounsel moved at the outset of the hearing to amend the consolidatedcomplaint so as to allege Barry Fript acted as Respondent's agent within themeaning of Sec. 2(13) of the Act, an allegation which Respondent deniedafter the amendment was allowed. Upon the record as a whole, includingFript's own concession that he was acting on behalf of Respondent anddiscussing the Union, in the employees' breakroom. At onesuch time one of the warehousemen, pointing out thatCompany President Mills appeared to be peering in, soughtto hush up the discussion. At this Jamison indicated, in avoice loud enough for Mills to hear, that the discussionshould continue and that, indeed, it would be better forMills to hear it "if they try to fire any of us or somethinglike that.... That way if he fires us, he cannot claim thathe didn't know about it." For the next few days, VicePresident Sterling was observed to be "making rounds"throughout the warehouse every half hour or so, and othersupervisors noticeably "watched" the warehousemen"more closely," hovering over them to a degree they hadnot done before.The complaint alleges that on or about May 15Respondent, through its supervisor and agent JohnnySummers, coercively interrogated an employee concerninghis union or other protected concerted activities, inviolation of the Act.25As to this, Respondent's formerwarehouseman Daniel J. Weckler, who had signed acollective-bargaining authorization card for the Union theday before (May 14) and who was terminated by Respon-dent on May 27 as will be shown, testified with impressivecredibility that while at work in the warehouse late in theafternoon of May 15 he was approached by WarehouseForeman (or Shipping Supervisor) Summers, who ques-tioned him directly concerning his "feeling about theunion," without indicating to him that he did not have torespond. Weckler replied that he had not yet made up hismind (he had actually signed a union card the day before),but that if he could make $3 an hour during the summer hecarrying out its instructions, I find the added allegation to be established.While it is often said, as a popular generalization, that agency cannot beestablished by the declarations of the agent himself, this applies only to out-of-court, hearsay, nontestimonial declarations of the agent, and not to cross-examined testimony in open court. Agency (and its extent) may always beestablished by the in-court testimony of the agent himself. 4 Wigmore,Evidence § 1078, pp. 123-125 (3d ed.); Nygard v. Dickinson, 97 F.2d 53, 57(C.A. 9, 1938): Shama v. U.S., 94 F.2d I, 5 (C.A. 8, 1938), cert. denied 304U.S. 508 (1938); Merchants' National Bank v. Clark, 139 N.Y. 314, 319, 34N.E. 910; Rope v. Hess, 118 N.Y. 668, 669, 23 N.E. 128. Not only was Fnpt'sagency for Respondent thus established and admitted by Fript in his owntestimony at the hearing, but Respondent, which derived the supposedadvantages of Fript's activities on its behalf, took no action -even at thehearing to disavow them. Although proof of agency under the Act isexpressly removed from common-law stringencies (Act, Sec. 2(13); see alsoMilk Wagon Drivers Union v. Meadowmoor Dairies, Inc., 312 U.S. 287, 295(1940), quoting International Association ofMachinists v. N.L.R.B., 311 U.S.72, 80 (1940): "It is true of a union as of an employer that it may beresponsible for acts which it has not expressly authorized or which might notbe attributable to it on strict application of the rules of respondent superior'),even at common law the circumstances here shown would suffice toestablish Fript's agency. Restatement (Second), Agency, §4; AmalgamatedClothing Workers of America, AFL-CIO v. N.LR.B., 371 F.2d 740, 744(C.A.D.C., 1966); Intertype Company v. N.LR.B., 371 F.2d 787, 788 (C.A. 4,1967); The Colson Corporation v. N.L.R.B., 347 F.2d 128, 137 (C.A. 8, 1965),cert. denied 382 U.S. 904; Henry I. Siegel Company, Inc., 172 NLRB 825,838 (1968), enfd. 417 F.2d 1206 (C.A. 6, 1969), cert. denied 398 U.S. 959(1970).23 At least some of the terminated warehousemen who had signed upwith the Union had been receiving only $3 per hour.24 Attested to even by Respondent's witness, warehouseman Dennis PaulYoungs.25 Another complaint allegation, that Respondent Vice PresidentSterling also coercively interrogated employees on the same date, waswithdrawn by General Counsel and disrmissed at the hearing (Hearingtranscript, p. 1602).632 MEDLINE INDUSTRIES, INC.would have no need for a union, whereas if he did not hemight look to a union. He was not told of his impendingtermination or that he would not be working there thatsummer. Summers was, without explanation, not producedto deny or controvert Weckler's testimony in any way.Crediting Weckler, I accordingly find that, as alleged in thecomplaint, Respondent did indeed on May 15 coercivelyand restraintfully interrogate an employee, viz Daniel J.Weckler, in violation of Section 8(a)(l) of the Act.Around the same time, in mid-May, within a few daysafter Keith Wessling was recruited through Barry Fript towork in the warehouse with a backdated application andon condition that he "vote no against the Teamsters in theelection," Barry Fript began identifying and pointing outto Keith Wessling various warehousemen as "union,"including Jamison -whom Fript labeled "the leader ofthe union movement" -and Kline, whom Fript referredto as "another union member or organizer." And suddenly,on May 16 -for the first time -Vice President Sterlingassembled and addressed a meeting of the warehousemento complain about the "mess" in which he found thewarehouse, among other things accusing warehousemen -seemingly referring to Jamison and Kenney -of "sittingon some of the merchandise." To these remarks Jamisontook exception, explaining that he and Kenney had beenworking at the time they were "sitting" on merchandise,since they were momentarily awaiting instructions fromSterling's assistant, Berndt, regarding a certain order -afact which, according to highly credible witness Bradford J.Brown (another warehouseman), was then and thereconfirmed by receiving department head Allan Mills (adistant relative of President Mills), who, when asked aboutit by Sterling, replied, "What do you want me to do, Noel[Sterling], lie?" 26Allan Mills was, without explanation, notcalled to dispute this testimony of Brown, which I credit.At the same time, not a word was said about any lack ofwork or about the warehouse layoffs soon to ensue. Rightafter this May 16 meeting with the warehousemen, Jamisonand Kenney asked to speak to Sterling, who invited themto his office, where Kenney remarked to him, "We knowwhy you are doing this, you are doing it because of theunion.... You are harassing us." Sterling's response tothis was that it was they who were harassing himr Jamisonaccused Sterling of "hassling us" in a "pretty cheap way...to possibly get rid of the union" and threatening themin their jobs over things that were not even true. Sterling,however, insisted that they "just don't sit on my bales anymore. .... if I catch you doing it again, I am going to fireyou," and that, "If you don't like it, you can quit, you canleave." When Jamison remarked that it was a "prettyobvious" way of "fightfing] the union," Sterling orderedthem out of his office and to return to work.Nevertheless and notwithstanding receiving departmentchief or leadman Allan Mills' support of Jamison's denials,later that day (May 16) Sterling directed Warehouse2" In his testimony, Sterling conceded that when Jamison took exceptionto Sterling's remarks about "sitting .and laying' on merchandise (balesof towels still wrapped in banded corrugated paper). Allan Mills supportedJamison in the latter's denial. Sterling later added that a day or two after thisAllan Mills privately told Sterling that "something was bothering him" andthat he (Mills) was not denying that Jamison and Kenney had been sittingon merchandise but instead of loafing they had in fact been waiting forForeman or Shipping Supervisor Summers to pass aroundamong the warehousemen a written communication tothem from Sterling and to have them initial it. Thetypewritten communication (Resp. Exh. 4), a generaladmonition to the warehousemen, again speaks of "Mark[Jamison] and Greg [apparently a misreference to Kenney]...sitting on the bales during working hours ... I askedof Al Mills why you two men were laying on the bales andif it was rest period." It also states that "We expect youpeople to come on time 27and to be there every day and wewill replace people who are tardy and absent more than areasonable amount of time. We will also replace those menwho do not get their work done and not done properly. Iftalking and fooling around will get the job done, some ofyou guys would be experts at getting it done. We cannottolerate the sloppiness and the not getting the work donelike it has been happening this week." (Emphasis supplied.)Sterling's memorandum goes on to indicate that therewould be a "review" of the warehousemen's wages in "Mayor June" with a view toward upward revision. Thememorandum shows it was initialed by various warehouse-men including Jamison, who added the word "untrue"following his initials.It will be recalled that by its letter of May 15 (Resp. Exh.2) the Union formally requested recognition by Respon-dent and collective bargaining on behalf of Respondent'swarehousemen. On May 19 Respondent, though VicePresident Sterling, wrote to the Union formally declining torecognize it on the asserted ground that "the company hasa good factual doubt of your majority status. ... If youwish to pursue this matter further, I suggest that youcontact the National Labor Relations Board." On the sameday (May 19) Respondent, through President James Mills,issued a "BULLETIN -IMPORTANT NOTICE TO ALLEMPLOYEES," calling attention to his receipt and rejection ofthe Union's recognitional and collective-bargaining re-quest, and further stating that "If an election is conducted,the National Labor Relations Board will work out thedetails." Mills concluded the "important notice" with, "Inthe coming weeks, we intend to keep you fully informed onall developments and the reasons why we oppose a unionat Medline" (Resp. Exh. 29). According to creditedtestimony of warehouseman Guy O'Connor -BarryFript's friend and college roommate whom he enlisted foremployment in the warehouse commencing May 15 undercircumstances which have been described -testifying asRespondent's witness, on the same day (May 19) as he andthe other warehouse employees received from Vice Presi-dent Sterling a copy of the foregoing bulletin, Barry Fripttold O'Connor, Keith and Kevin Wessling, and Putnamthat "a Union would be a bad thing for the company," thatFript did not believe in unions, and that they could repayinstructions from Roger Berndt regarding merchandise or an order. (Asindicated, Allan Mills was not called to testify.)27 It will be recalled that Jamison had taken an hour or so off, withoutpay, on the morning of May 13 to visit the Union. He had first called in toreport he would be in later, without receiving any intimation that this was inany way improper or irregular.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFript's favor to them in getting them their jobs by voting"no" against the Union.28Indeed, in his own testimonyFript conceded that he said this to the four "students" whostarted to work in the warehouse on May 15.Also on May 19, the day when the foregoing bulletinfrom Company President Mills was distributed to thewarehousemen, Mills -according to testimony of VicePresident Sterling -asked Sterling "if any of thewarehouse employees ...were going to leave shortly."(Why Mills should be asking such a question, or askingsuch a question at this particular time, is not apparent interms of reasons unrelated to the described onset of theirunionization attempts.) Sterling told him that Jamison andKenney (unionizational leaders) were "dissatisfied" withtheir jobs. (According to Sterling, this was based upon hissurmise -a correct one, since it underlays their unioniza-tional desires and attempts. However, it does not followthat these two would be planning to leave at the same timethey were spearheading a unionizational drive intended togain them higher wages and improved employmentconditions.) At this, Mills -still according to Sterling -announced that he was going to terminate some employeesand preferred to terminate those who "were not going tostay anyway."On May 20, the Union filed with the Board's ChicagoRegional Director its petition for certification as thecollective-bargaining representative of Respondent'sNorthbrook warehousemen.Union organizational activities proceeded among thewarehousemen, still spearheaded by Jamison, supported byothers including Kenney and Brown. Thus, Jamison'sremarks in a lunch or afterwork meeting of warehousemenin the parking lot included reminders as to why the Unionwas needed, and even predictions that the Company wouldprobably attempt to harass or even terminate employeesfor trying to organize, and that "the only way to beat it wasif everyone stuck together." On the other hand, Barry Friptinveighed against the Union, voiced distaste for it, "moreor less just shout[ed] them down," and insisted that the"company could take care of us much better than a unioncould." On the same day (May 20), Jamison was called toVice President Sterling's office, where Sterling accused himof "walking all over the warehouse ... talking withpeople, bothering people, keeping them from doing theirwork, as well as not doing [your] own" (testimony ofSterling). Thereupon, according to Sterling, Jamisonindicated Sterling was doing this because of Jamison'sunion activity and he asked Sterling to stop "hassling him,"whereupon (still according to Sterling) Sterling insisted thatit was Jamison who was hassling Sterling.29According toJamison, Sterling accused him of soliciting for the Unionon company time against company rules. When Jamisonpointed out that his activities had been restricted to"breaks and lunch hours," Sterling replied that thecompany rule forbade solicitation on company property ortime and "don't do it any more, is that understood?" WhenJamison remarked, "I could understand that I could not28 It will be recalled that credited testimony of both Wesslings establishesthat Fript had exacted such a commitment from each of them as a conditionof their being hired. According to O'Connor. no such prehire condition hadbeen exacted of him.29 Also according to Sterling, his only source of information as to thesesolicit on company time, but the breaks were not oncompany time," Sterling ended the discussion with, "Well,that is the rule ... don't do it again." Although Sterling ondirect examination denied that he told Jamison that hecould not engage in union talk or solicitation duringnonworking time, and could not "recall" any mention ofthat subject, it is difficult to understand why Jamison wascalled to his office if not to discuss that very subject; and,indeed, on cross-examination Sterling appears to haveimproved his recollection, since he conceded that Jamison"may have said he was doing it during his break."Although Sterling's aide, Warehouse Foreman or ShippingSupervisor Summers, was present during this exchange,without explanation he was not produced to testify to assistin resolving the contradiction between the testimony ofJamison and that of Sterling. Under these circumstances,and considering Sterling's demonstratedly aberrant powersof recollection, as well as comparison of testimonialdemeanors as observed, I prefer and credit Jamison'sversion of the episode in question.Paragraph IX(h) of the complaint (added at the hearing)alleges that Respondent through Sterling imposed an"unlawful and overbroad no-solicitation rule" at the time(May 20) and under the circumstances described. It issettled that an employer rule proscribing union talk orsolicitation on company premises even during nonworkingtime is presumptively overbroad and therefore unlawfulunder Section 8(a)(1) of the Act. No satisfactory reasonhaving been established, by credible evidence as required,for the sudden imposition of the interdict against uniontalk and solicitation even during nonworking time, I findthat it was for the purpose of interfering with andrestraining employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) of the Act. Cf.American Commercial Bank, 226 NLRB 1130 (1976).It is accordingly found that, as alleged in the complaintas amended, Respondent through its vice president, NoelSterling, on May 20, 1975, promulgated an overbroad no-solicitation rule proscribing union solicitation or conversa-tion on its premises by its employees even during theemployees' nonworking time, in violation of Section 8(a)(I)of the Act. Cf. Jas. H. Matthews & Co. v. N.L.R.B., 354F.2d 432, 441 (C.A. 8, 1965), cert. denied 384 U.S. 1002(1966); N.LR.B. v. Walton Manufacturing Company, 289F.2d 177, 180-181 (C.A. 5, 1961); Medley Distilling Co.,Inc., 187 NLRB 84, 87 (1970), enfd. 453 F.2d 374 (C.A. 6,1971); The Wm. H. Block Company, 150 NLRB 341 (1964).2. May 21-27: Respondent terminates eightwarehousemen in the collective-bargaining unitThe complaint (pars. X, XI, and XII) alleges thatbetween May 23 and 27 Respondent terminated theemployment of eight warehousemen in the collective-bargaining unit, in violation of Section 8(a)(3) and (1) ofthe Act.alleged activities by Jamison -disputed by Jamison -was warehousemanYoungs, who had allegedly complained to Sterling that Jamison was"bothering" him "every 5 minutes" and had "hassled" him into signing aunion card.634 MEDLINE INDUSTRIES, INC.a. May 21-22: Respondent asks Jamison andKenney for cash bonds as security to Respondentthat they will not leave its employComposite credited testimony of Respondent's formerwarehousemen Jamison and Kenney establishes that onWednesday, May 21, they were summoned to CompanyPresident Mills' office, where Respondent's executive ChrisKriese was also present. There Mills announced that hewas letting Jamison and Kenney go. When Jamison askedhim why, Mills responded that it was "because ... [you]are not planning on staying, ...you [are] obviouslyplanning to return to school." Jamison and Kenney bothindignantly denied this, Jamison stating that it was a"complete and total misrepresentation" since he had nointention of returning to school and had pointed that outwhen he was hired.30Kenney pointed out that in no wayhad he ever indicated or intimated that he had any plans toreturn to school and that he had explicitly so informedSterling when Sterling hired him and specified that he wasto be a permanent full-time employee. Notwithstandingtheir protestations, however, and their threat to file acharge with the Labor Board, Mills remained adamant,insisting that it would be as he said. When Jamison andKenney left the office and while awaiting their terminalpaychecks, Jamison asked Kriese whether he realized thatthis was a device to get rid of the two leading advocates ofunionization. Kriese -who, without explanation, was notcalled by Respondent to dispute any of this testimony -asked what the Union could do for them. Meanwhile,Jamison and Kenney were passing the word to otheremployees that they had just been terminated. Mills, whohad by this time come out of his office, ordered them not totalk to other employees. At this point, Mills asked Jamisonand Kenney whether they would agree to "post ... bond"or to the withholding of 10 percent or $10 per week fromtheir pay for a period of 4 months to insure their notleaving work to return to school, the money to be forfeitedto the Company if they did not meet that obligation. Thegroup had meanwhile been joined by company attorneyand executive Allan Levine,31who indicated he wouldprepare the necessary papers, which Jamison and Kenneysaid they would consider signing if Mills would, "inreturn," talk to them about the Union, which Mills agreedto do. Jamison and Kenney then went to the warehouse tohave other warehousemen on the union organizing com-mittee join them, thereafter returning to Mills' officeaccompanied by warehouseman Bradford Brown to ex-30 Jamison was hired on April 10 after an interview by both Chris Krieseand Vice President Sterling. He was required to take an intelligence oraptitude test, on which he was told he rated high. Sterling said the Companyexpected employees to stay at least a year. Jamison, who had had a year ortwo or so at college, told Sterling he wanted a full-time job and had noplans, but that he might want to take some night courses. Sterling not onlyapproved but said the Company would even promote that endeavor throughsuch worktime rescheduling as might be required. No indication was givento Jamison that the job was temporary, nor that he would or might be laidoff. Jamison was hired as a receiving department warehouseman at S3 perhour. Sterling now maintains he did not really want to hire Jamison since hewas "overqualified" for the job, which he allegedly later characterized as"donkey labor .... [la Ijob for an idiot."3' He likewise did not testify here.32 The letters, addressed to Mills, state:plain to Mills why they wanted a union. When Brownraised the question of why the newly installed "collegestudents" had been hired for the warehouse -while theexisting warehousemen were being terminated -Mills'answer was that they were "part of a new program," beingtrained as future executives, and "not really warehouseemployees ...[but] just ...learning the warehouse," towhich Jamison expressed disbelief and indicated they hadbeen brought in to "dilute the majority." Also during thisdiscussion, for the first time Mills spoke vaguely of"problems" in the warehouse and of declining salesrevenues, as well as of a need to "upgrade" the warehousehelp. When Brown brought up the recent companybanquet where it had dispensed lavish gifts and Mills hadboasted of the Company's unparalleled financial successes,Mills replied that the Company did not need a union andcould take care of its employees without one. When Brownpointed out that the warehousemen wanted to be represent-ed by a union, Mills responded that the Company was"quite fair and didn't need a union at all, and that theunion would not do any good, and ...he didn't believethat a majority of the employees were involved in theunion, and that he thought his employees would be betterwithout the union." According to Respondent's formerwarehouseman Holland -also terminated a few dayslater, as will be shown -when Mills asked them, "Whatare your demands?" and they indicated they "could notlive on $3 an hour. ..today, the way inflation [is] going,"Mills agreed that it was "not a decent living wage thesedays, and he would try to do something about it."On the next day, May 22, on advice of union officialSimpson and of legal counsel, Jamison and Kenney placedon Mills' desk (in his absence) a letter, withdrawing fromthat "deal" (G.C. Exh. 3).32 No acknowledgment was evermade by Respondent of that letter nor were its contentsever discussed before their employment was precipitatelyterminated by Mills the following day (May 23) undercircumstances now to be described.On May 22 or 23, Keith Wessling -one of the "collegestudents" Barry Fript had recruited into the warehouse onMay 15 on his assurance that he would vote against theUnion in the Board election -was told by Fript thatcertain employees would "be let go." On the morning ofMay 23, Fript also told Kevin Wessling that the CompanyDear Mr. Mills,In regard to the discussion that we had on 5/21, I was hired as afull-time and permanent employee and at no time was anything to thecontrary mentioned to or by me.As far as your proposal to deduct ten dollars per week from my payand to hold this money until 10/1/75 asa guarantee of my permanence,I must at this time decline such an agreement until my lawyer canresearch the legality of such an agreement under the Federal Wage andHour Act.Respectfully./s/635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas that day "going to fire [or 'lay off or 'let go'] thepeople involved with the union."33b. May 23: Respondent terminates sixwarehousemenOn the morning of May 23 -Friday, not a payday34-warehouseman Holland was told by Warehouse ForemanSummers that "Something [is] fixing to happen, and if [youdon't] have a job come Tuesday, ...come back and see[me]." That afternoon (Friday, May 23), he was called tothe office by Company President Mills, who told him hewas "sorry, but [I'll have] to let [you] go," adding that"Business [is] bad" or "Sales [are] down." When Hollandasked whether it was because of "the Union thing," Millsdid not answer. Holland had been as busy as usual.Although Mills did not offer him any other employment atMedline, Mills' brother John Mills -company vicepresident as well as president-elect and Accucare Divisionhead -put Holland to work at a different location of theCompany, on Commercial Avenue, also in Northbrook,within about 3 miles from its Shermer Avenue ware-house.35Holland remained there for about 2 months.Inasmuch as Holland's described termination was out ofseniority and seemingly without reason, and since several"new" warehousemen (i.e., the college students) had justbeen hired a week before, a group of warehousemenincluding Jamison, Kenney, Kline, and Brown went toPresident Mills' office to find out why.36In Mills' officethey asked him why, pointing out that they regardedHolland's termination as unfair since the "college kids"had just been hired and "should have gone first." Jamison(and possibly others) asked whether it was because of theUnion and indicated that would be in violation of hisrights. Mills did not respond to these questions, butdemanded to know "who sent you in here" and thereupondeclaring, "I have something for you boys .... We won'tbe needing you boys any more," handed Jamison, Kenney,Kline, and the others, except Brown, paychecks -whichMills had ready on his desk -and directed them to leavethe building at once without talking to anybody. To Kline'squestion why they were being terminated, Mills' response33 I fully credit this testimony of the two Wessling brothers, whoconsistently demonstrated themselves to be witnesses of high order.34 Payday was on Monday, every 2 weeks.35 Since John Mills was, without explanation, not called to testify, thistestimony of Holland stands uncontroverted. Holland's job in the nearbywarehouse, where he started on the next workday after his described May 23(Friday) termination at the Shermer Avenue warehouse by James Mills -Tuesday, May 27 (Monday was a holiday) -consisted of transfemngmerchandise from Wheeling, Illinois (a Chicago suburb), to there, as well asother chores and operating machinery, work of a different nature than hehad been doing at the Shermer Avenue warehouse as a member of thebargaining unit the employees were attempting to establish there.36 Warehousemen Carlberg and Sanders, also -as well as Hollandeach a union card signatory, had been terminated on May 21. Thecomplaint in the instant proceeding does not allege that the Carlberg andSanders terminations were in violation of the Act, nor was that issuelitigated here.37 This was on a Friday afternoon. Brown, however, did not work 10hours a day during the following week. Normal work hours were Monday toFriday, 8 a.m. to 4:30 p.m., with Saturday work at times.3a The foregoing account of the warehousemen's May 23 terminations isbased on a composite of the mutually corroborative testimony of GeneralCounsel's witnesses Holland, Jamison. Kenney, Kline, and Brown and, tothe extent credited, of Respondent's witness Mills. As previously indicated,was, "I don't have to give a reason." However, Mills didremark that "business is bad." When Brown remindedMills about his boasts, at the recent company banquetwhen lavish gifts were distributed, about how goodbusiness was, Mills replied, "You will leave the premises,won't you?" Jamison angrily accused Mills of conduct thatwas "totally illegal" and "blatant harassment for our unionactivity," for which "We are going to file a charge beforethe NLRB." Mills did not respond, but trailed theterminated warehousemen out of his office, insisting theyall (except Brown, who returned to work) "Get off thepremises. Don't talk to anybody. Just leave." When Brownreturned to his work, Warehouse Foreman Summerspassed the remark to him, "We probably [will] have to startworking ten hours a day the next week."37Jamisonthereupon went to the Board's Chicago Regional Officeand filed unfair labor practice charges against Respon-dent.38It will have been noted that of the six terminatedwarehousemen, all but Chorba had signed union collective-bargaining authorization cards.39According to Respondent President James Mills -much of whose testimony, in view of the finely minced andequivocating semanticisms in which he indulged, hiscautious evasiveness, his highly refined qualificationallanguage and gingerly factual selectiveness, his inconsisten-cies, his interest, his union animus, and his testimonialdemeanor as closely observed, I am constrained to view,within the total circumstances of this case, with a degree ofcaution and reserve, but without adverse reflection uponhis business acumen or other facets of his personality -since Sterling had indicated to him that Jamison andKenney were "not really interested in staying with theCompany for any period of time," he called the two intohis office on May 21 and informed them that the Companywas "not doing well as we had hoped to do, that sales hadnot increased40in the manner we had hoped ...that Ididn't feel they were interested, really, or needed the job inthe warehouse" and were living at home "and that thoseguys who didn't need the job and didn't plan on stayingwith the company would leave."41Jamison and Kenney -still according to Mills' testimony -became "very upset"Warehouse Foreman Summers did not testify. Respondent Vice PresidentSterling testified that the decision to terminate the six warehousemen inquestion, i.e., Fair and Chorba in addition to Holland, Jamison, Kenney,and Kline, was made by Company President James Mills, who had notdiscussed it with him (Sterling), and that Sterling was out of town that day.39 To be sure, others not terminated had also signed such cards. As willbe shown, two of the others -Ford and Weckler -were likewiseterminated a few days later, on May 27, raising the number to eight, oralmost one-third of the collective-bargaining unit and one-half of the unioncard signers.40 Emphasis supplied. This is an example of Mills' finely honed choice ofwords. It will be noted that he did not state that sales had decreased butmerely -a very different thing -that they had "not increased. " Yet, four tosix warehousemen had been added to the staff the preceding week.41 On cross-examination, Mills conceded that he had assumed from their(assumed) living at home that they were not in "need" of their jobs. Whilethis does not appear to make much if any sense -i.e., that persons living"at home" are less in need on employment than those living "elsewhere" -Mills further indicated that he was unfamiliar with the "home" situation andmilieu of Brown (who was not terminated) or with that of Holland, Kenney,Kline, Chorba, and Fair (who were terminated). Pressed further, Millsfinally appeared constrained to abandon this untenable position when he atlength conceded that "No one's family situation was considered" in636 MEDLINE INDUSTRIES, INC.at this and insisted they had no plans to leave the Companyand needed their jobs. After Jamison and Kenney left for"lunch," Mills consulted company attorney Allan Levin(Levine), who advised layoffs on a direct seniority basis, soMills decided to do just that and received a "seniority list"which, he concedes, did not include the names of any of thecollege students who had just been hired the previous week.42Mills (and, again, why he should do this is not apparent ifJamison and Kenney were "low" on the "seniority list")then again spoke to Jamison and Kenney and asked themto provide assurances that they would remain in theCompany's employ through at least the fall of 1975, butthat he was still "hoping that they would be willing to walkaway from the job, which in my [Mills'] opinion was notnecessary for their food and lodgings." (It is to be notedthat there is no indication that any of the nonterminatedwarehousemen, specifically the newly hired college stu-dents, did need for "food and lodgings" -nor proof orclaim that Respondent turned its termination selections oncompassionate considerations.) Mills accordingly, as hefurther testified, asked Jamison and Kenney to leave ondeposit with Respondent a portion of their pay, to beforfeited if they left the Company's employ in the next 3 or4 months; and, although Jamison agreed, Kenney saidnothing, but the next day he received a note from themdeclining to do this.43Mills conceded, on cross-examina-tion, that there is no contention by Respondent that thework performance of Jamison or Kenney was unsatisfacto-ry.Further according to Mills, in accordance with hisdetermination of May 21 to terminate the six most juniorwarehousemen (again, he blithely ignores the collegestudents who had just been hired the week before), hecalled them to his office. Holland was called first, for noparticular reason. Mills told Holland that, although noemployee had ever been laid off before, the Company wascutting down on expenses since business "had not pickedup," and it was therefore letting him go but would assist inplacing him elsewhere. Soon a group of other warehouse-men walked in and, protesting the layoff of Holland for"unfair reasons," asked that he be rehired. According toMills, he denied Holland had been terminated "for unfairreasons" but "because the company's business hadfailed toincrease,44and there was no possible way that we couldcontinue to employ the [existing] number of people whowere employed in the warehouse" -without reference tothe substantial augmentation of the number of warehouse-men that Respondent had itself brought about the weekbefore through its employment of the "college students"hurriedly enlisted by Fript under the circumstancesdescribed. Mills added that he was also terminatingconnection with the layoffs. But this eventually wrested concession reflectson the bona fides of the thus at least partially false excuse he swears he gavethe terminated employees.4Z This is another example of a type of supposed "cleverness" or agilitywith words (a "senionty list" excluding the juniors) which characterizesMills' semantical style.43 When. at the hearing. Mills was shown a copy of the document inquestion (G.C. Exh. 3), he first swore -without qualification -it was notthe document he received. When he was thereupon shown the identicaldocument with the signatures of Jamison and Kenney on it (Resp. Exh. 46-Id. and G.C. Exh. 46), he modified his earlier denial by stating he could not"recall" whether this was it -without offering any other document heJamison, Kenney, and Kline. When Jamison, Kenney, andKline protested, Mills indicated he would try to get them,as well as Holland, other jobs; and he gave them terminalpaychecks which he had ready, and directed Brown toreturn to his work. Finally according to Mills, as hefollowed them out of his office, Jamison almost"screamed" that "This [is] illegal, and ... [we are] goingright to the National Labor Relations Board, and ...[will] really get [you] for this." Later that afternoon,warehousemen Fair and Chorba were also terminated.45The record clearly establishes and I find that none of theaforementioned six warehousemen, nor the two additionalwarehousemen terminated on May 27 as is about to bedescribed, was terminated for any inefficiency or short-coming in work performance, nor did nor does Respondentso claim.After the described terminations on May 23, Jamisonlater that day filed a charge, at the Board's ChicagoRegional Office, against Respondent, charging violationsof Section 8(a)(3) and (1), including the described dis-charges of its warehousemen (Case 13-CA-14343; G.C.Exh. 5).Within 3 days after these six warehousemen were thusterminated, on May 26 (Resp. Exh. 28), Respondent raisedthe pay of the college warehousemen it had hired less than2 weeks before by at least 33-1/3 percent, from $3 to $4 anhour.46c. May 27: Respondent's remaining warehousemenprotest Respondent's terminations of their fellows,'Respondent discharges two more warehousemenOn the weekend following the foregoing six terminationson Friday, May 23, warehouseman Bradford Brown -who, it will be recalled, was exempted by Mills from theterminations -drafted a letter of protest to Mills which,after being signed by him and five other remainingwarehousemen, was delivered to Mills. The letter (G.C.Exh. 30A) states:May 27, 1975Jim Mills, President Medline Industries, Inc.Dear Sir:We, the undersigned warehouse employees of Med-line, submit this statement of our feelings.In regards to the eight workers who have been laidoff on May 21st and 23rd, we strongly protest theseactions and any further actions you may contemplateagainst those of us who remain.concededly received. Again, it is such seeming testimonial mincing orsparring which gives me unease in accepting unreservedly his testimonialproductions.44 Emphasis supplied. See fn. 40. supra.'4 Respondent's answer admits the discharge of Holland, Jamison,Kenney. Kline, Fair, and Chorba on May 23.4 Some of Respondent's nonterminated warehouse employees receivedadditional "merit" increases of up to 50 cents per hour. Some otherwarehousemen may not have received any increase since, according toSterling, they were already being paid $4 or more per hour. Sterling testifiedthat it was he who decided which particular individual warehousemenwould receive an increase at the end of May and how much.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe protest the hiring of six casualweeks ago after you had made it knownwas off and work was slowing down.We submit that it is these people thatbeen laid off first instead of previouslytrained, full-time workers.In light of the slow-down, we would nothere should be any overtime work noremployees be added until those that haveare re-hired.We feel that we are being treated unmatter and hope that you will use betterthe future. The above statements are not ibe construed as demands or ultimatums,an expression of sentiments to be given 4ation./s/ Brad Brown/s/ Stephen P. Lambert/s/ David M. Ocampo/s/ Ja/s//s/ McKinlAfter this letter was delivered to Mills, themen were called to his office, where Mills toldwas "instituting" a plan under which the wwould be receiving "raises"; 47 that he had laidwarehousemen because business was "downand that the college students had been hiredprogram to train executives and salesmen. 'expressed disbelief and indicated that the rcollege students and not the regular warehoushave been terminated, and that "you just Ipeople in here to break up the union," appmade no response. The warehousemen's le(G.C. Exh. 30A) was similarly unmentionedday, around 3:30 p.m., Brown was called to VSterling's office and informed by Sterling, inof new Warehouse Manager Schempf,48thatgiven a 75-cent-per-hour raise and asked, "Ithink about that?" Brown answered, "Thatdon't think it is going to stop us from orlbecause you give us a raise that does not me.be fired the next day. We still have no job sectSterling replied, "Well, don't think the union iany better for you. In fact, it could do a lotfact you could lose, you could end up with lessyou are making now." Sterling also indic,himself would not have fired the warehousemthe "college kids," and pointed out that i47 Although college student and newly hired warehoushad seemingly (Resp. Exh. 28) received his 33-1/3-percent26, it was not shown whether it was actually announced toor on some later date made retroactively effective as of thatto Vice President Sterling, the warehouse pay increases vend of May. It is thus possible that, at the time Milwarehousemen remaining after the May 23 terminationwarehousemen had not (all) yet received or been toldincreases.4' Schempf was not called to testify.laborers two company, adding, however, that Mills "is not trying tothat business bullsh-t you." 49At the end of the workday on that same day -May 27,should have Tuesday, not a payday -warehouse employees Ford andy hired, fully Weckler were called to the office where WarehouseManager Summers told them, without prior intimation ofot expect that any kind, that they were terminated because "business [is]should new slow." In no way had they ever been told their work wasbeen laid-off unsatisfactory or that they were temporary or other thanpermanent part-time employees. Both of them, highIfairly in this schoolers, had been working in the warehouse since arounddiscretion in the previous August or September (1974) sweeping andin any way to generally assisting, including truckloading and other workbut rather as done by the full-time warehousemen, Monday throughdue consider- Friday, after school, 10 to 15 hours per week, at $2.50 perhour. It will be recalled that, in response to Summers'questioning on or about May 15, Weckler had indicated heRespectfully, had not yet made up his mind about joining the Union butthat if he could be making $3 per hour during the summerhe would have no need for a union, whereas if not he mightck R. Liston look to a union. Weckler and Ford did in fact signcollective-bargaining authorization cards for the Union, onBen Franke May 14 and 15. When they were summarily terminated onTuesday, May 27, they were not told it had anything to doley Edmunds with their work or because their school year was soon toend (the very time when, it would seem, they would bee warehouse- more available for work than ever) -in fact it did not endthem that he until mid-June -or anything other than "business [is]arehousemen slow" and that they would be the "first ones that we willI off the other call when we begin hiring again." However, they were in no20 percent"; way less busy with their work when terminated, and at noI as part of a time have they been recalled although (as shown below)When Brown there have been new hires.50ecently hired Testifying concerning these discharges (i.e., Ford andsemen should Weckler), Respondent President James Mills on directbrought these examination characterized them as part-time employees,)arently Mills but on cross-examination conceded they were regular part-tter to Mills time employees. Mills claims they were terminated -ford. Later that some inexplicable reason -simply because his "decision'ice President was that they were not to work for the company during thethe presence summer, even part time," although two other part-timers,he was being Davis and Roberti, could remain. Mills' rationale orWhat do you pretended rationale is that Ford and Weckler were onlyis great, but "high school kids," whereas Davis "was going [or going toganizing, just go] to college." Although this lame rationale makes little ifan we cannot any sense, particularly in view of the fact that, as Weckler'sirity." To this undisputed credited testimony establishes, Weckler andis going to do Ford were not hired for just their school term to beworse. ..in terminated during the summer and the further fact thats money than they were never recalled at the end of the summer, it isated that he noted that Roberti was also a "high school kid." The harden but rather distinction between Weckler and Ford on the one hand,it was Mills' and Davis and Roberti on the other hand, is that Wecklerseman O'Connor 49 While Sterling's version of this conversation is somewhat at varianceIraise "on" May with that of Brown, on comparative testimonial demeanor observations, him on that day within the context of the record as a whole, and considering thatt date. According Respondent without explanation failed to call its warehouse manager,were made at the Schempf, to assist in resolving any doubt, I accept Brown's version inIs met with the preference to that of Sterling.s, the remaining 5o Based essentially upon the testimony of General Counsel witnessabout any pay Weckler, an unusually clean-cut and forthright witness, whose testimonywas undisputed by Warehouse Foreman Summers, who, as alreadyindicated, was without explanation not called by Respondent to testify.638 MEDLINE INDUSTRIES, INC.and Ford signed union cards whereas Davis and Robertidid not. I totally reject Mills' at least farfetched and whollyunpersuasive "explanation" for terminating Weckler andFord.Right after Weckler and Ford were thus also summarilyterminated, Warehouse Foreman Summers asked ware-houseman Brown to come in to work an hour earlier andleave an hour later since "the two high school kids[Weckler and Ford] ...had just been fired." Browndeclined to do so "until the people that had been fired hadbeen called back." Summers replied, "I can't do anythingabout it. It is not my company." During the following 2days (May 28-29), for the first time in Brown's experience,Summers complained that the warehouse work was allpiled up and more help was needed.Mills' suggestions or conclusions, nor in any event supporthis contention that it was necessary for him to terminatethe particular eight warehousemen here involved at theparticular time and under the circumstances which havebeen described.Respondent's annual report for fiscal year ended March31, 1975 (Resp. Exh. 31), shows, among other things, underMills' signature, the following increases in the Company'sfortunes:1970 1975 _ Change1 975--74Net SalesEarnings beforeIncome Taxes$ 5,250,456 $21,559,044 t39.2144,305 1,243,876 +29.1d. Respondent's "economic necessity" defense to itstermination of the eight bargaining unitwarehousemenAs has been indicated, the complaint alleges thatRespondent terminated six warehousemen of the bargain-ing unit on May 23 and two more on May 27, in violationof Section 8(a)(3) and (I). Respondent concedes thetermination but disputes that they were in violation of theAct, asserting that they were economically necessitated.51The circumstances of the terminations have been shown insome detail. They clearly, indeed overwhelmingly, estab-lish, primafacie, the terminations to have been in violationof the Act as alleged. It remains to consider whetherRespondent has rebutted that prima facie showing by its"economic necessity" defense.Respondent's "economic necessity" defense is predicatedbasically on testimony of its president, James Mills, whoattempted to portray a picture of declining corporaterevenues as the real reason for its termination of theseparticular eight bargaining unit warehousemen at theparticular time and under the particular circumstancesshown.The testimony of Mills, whose deft testimonial style hasalready been commented upon, in my opinion provides aclassic example of an attempt through astute semantics tosupply a "statistical" rationalization for discharges effectu-ated for other reasons.Mills testified that, during the last half of the Company'sfiscal year 1974-75,52 earnings "failed to increase ...asthey had during the past eight years so far in our existence,but. ..were falling rather rapidly" (emphasis supplied). Itis thus to be noted that at the outset Mills carefullyinsulated himself from statistical counterattack by limitinghis comments regarding the Company's alleged suddeneconomic "problems" to an alleged interruption in theCompany's rate of increase or growth, which he hadpreviously indicated had been spectacularly rapid andlarge -in his words, "a minimum of 30 percentcompounded each year." To illustrate the suddenly direeconomic picture he attempted to portray, Mills referred toselected company economic reports. However, analysis ofthose selected reports does not necessarily substantiate51 No contention is raised or established that the terminations were fordeficiencies in the employees' work performance.Net Earnings 72.30Total Assets 2,458,96!Shareholders'Equity 604,63Book Value perCommon Share(51 par value) 1.2and EqulvalentReturn on Equity 12.1Earnings per Share .1Retained EarningsIn his accompanying "Dear SExh. 31), Mills glowingly states:5 613.876 + 2259 ,5h5,763 + 7.91 3,322,347 t15.945.71 +20.51S.55 1.02 e 22.8$2,026.478 +43.5Shareholders" letter (Resp.In a difficult year for the U.S. economy, the health careindustry continues to be one of the fastest growing inthe country. The fiscal year ended March 31, 1975marked a record year for Medline Industries, Inc. Salesrose 39% to $21,559,044 and net income after taxesincreased 22% to $613,876. Earnings per share were$1.02, an increase of 22%.Mills then points out that the Company has "strengthenedour marketing position" in various ways, and that it wasproviding "better customer service," improved "control oninventory," and introducing new lines for a "highly positiveeffect on our profit picture in the near and long term." Heindicates that substantial new warehousing and distribu-tion centers have been added to "reinforce our salescapability" and that "Major catalogs for rehabilitation,dietary and nursing care are now in preparation [and].... will produce new customers," all aimed towardbecoming "the best sales and distribution company in thehealth care industry." After also pointing out that "In June,1975 we acquired approximately 133,000 square feet ofland immediately adjacent to the Medline corporateheadquarters" for possible future use as a "separatemanufacturing plant with direct access to rail shipping,"Mills recognizes and predicts that "The planned expansionof manufacturing facilities, coupled with our continuing52 The Company's fiscal year (FY) ends March 31.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpenditures for development in the areas of marketingand sales training, will probably slow down our rate ofgrowth in earnings on a near term basis. However, we feelit is in the best interest of our customers, our employees,and our shareholders to make these decisions, and to makethem now, in order to provide a solid foundation that willenable us to achieve our long term goals." The remainderof the annual report is replete with glowing accounts ofaccomplishments and wide-ranging plans for ever-in-creased growth, in each of Respondent's componentdivisions, the extensive range of the activities of which isdiscernible from the annual report and its illustrationsincluding one that it describes as its "Huge warehousefacility in Northbrook [which] assures prompt shipment oforders." The report also indicates that Respondent hadacquired 94.55 percent of the outstanding common stock ofTheratron Corporation, as an "unconsolidated subsidiary,"and that in September 1973 it had purchased the businessand assets of Kuttnauer Manufacturing Co., Inc., ofMichigan, which it had integrated into Respondent'soperations, with the effect of a rise in sales from theKuttnauer location to $1,575,457 in fiscal year 1975 over$570,639 in the previous period between acquisition andend of 1974. A "current" note or notes for well over $1million, executed by Respondent Medline to "MillsCompany, a partnership whose principal partners are twostockholders of the [Medline] company," are at an initialinterest rate of 8 percent; in addition to a $320,000installment note to the same payee company, at "aninterest rate of 1/2% over the prime rate in Chicago,"which was "weighted" in 1974 and 1975 at over 11 percent,which may "be accelerated at the holder's option in theevent directors elected by James S. Mills and John Millscease to constitute a majority of the company's Board ofDirectors." Stock options, available to certain companyofficers and employees, were exercised during the 2 yearsended 1975, for 11,500 shares at an option price of $4 pershare when the market value ranged from $8.50 to $10.875per share. Also in 1974-75, in the 3-month period endedSeptember 25, 1974, "Medline has repurchased over 11,000shares of its own stock. This will put us in a position tomore economically fulfill future incentive compensationobligations to employees, and for utilization in connectionwith acquisitions that might be considered in the future.We look forward to the future with confidence. Thecompany has all the necessary strength needed to grow ineven the most difficult of times." 53"Medline has not paidany dividends on its common stock."54"Management's53 Resp. Exh. 32. The Company's 1974-75 annual report also states thatin that year "the company reacquired 26,581 shares of common stock at acost of $199,980 as treasury stock" (Resp. Exh. 31).54 Resp. Exh. 31 (annual report, supra., "Notes to Financial Statements").55 Ibid56 Mills' January 29, 1975, memorandum to the warehousemen (Resp.Exh. 6) also contains no indication of any intended retrenchment in thenumber of warehousemen but, rather, improved prospects and pay for them.The same is true with regard to a later memorandum of April 30, 1975 -only 3 weeks before the discharges here -from Mills to Sterling (Resp.Exh. 19).57 Resp. Exhs. 32 through 39.58 This figure is factually unexplained. For example, a very substantial"selling expense" of over $400,000 in I month -about double the usual -undefined and unaccounted for or otherwise described, appears on theunaudited statement for March (Resp. Exh. 38), the final month of FY1974-75. Although the statement (Resp. Exh. 38) refers to an attached"Schedule," none was produced here. Furthermore, no seasonal figures forDiscussion and Analyses of Summary of Operations"55concludes that "Medline Industries, Inc. establishedanother new sales and earnings record for the year endedMarch 31, 1975."Although Mills testified that he "felt very bad" inFebruary 1975 after he received the previous month'sunaudited financial statement -allegedly causing him tosend for his father Irving in Florida, as well as his brotherJohn, for a meeting at which it was decided to raise the payor incentives of sales managers56-that financialstatement in relation to the other unaudited financialstatements for FY 1974-75 presented here by Respondentdoes not appear to establish a substantial, if indeed any,cause for such concern, since they57show:(A) 1st 6 sonthls FY 1974-75:Sales$1 ,086, 615Net earnings 279,812(B) 2d 6 ionthas FY 1974--75:MonthOct.Nov.Dec.Jan.Feb.lMar.$2,005,6211,981,9371,839,8492,012,2261,930,1411,743,452Crnas Profit$501,405495,484459,962503,056495,035437,113Total sales FY 1974--75:Net earnings, (A)Gross profit, (B)Net profit, (B)For the month ofsubmitted61shows:Net$ 83,90091,66838,766103,62889,112-175,993 53/$21,654,841 59/279,8122,892,055281,081 60/April 1975 the unaudited reportSalesGross profitNet profit$1,035,793474,21861,493It is noted that, although Respondent has submitted no FY1975-76 annual report, and no report or figures for theperiodfrom May through September 1975,62 it has submittedother years have been provided for comparison purposes. Nor have ratios offinancial position or of merchandise levels to personnel levels been shown,derived, or projected. Mills conceded, however, that March "tends to be adistorted month" -as does Apnl. It is also noted that in Respondent'sfiscal year configuration March is a 36-day month. Furthermore, accordingto Mills, accruals for the entire preceding year are picked up and thrust intoMarch, the last month of the fiscal year.s9 This is in contrast to the $21,559,044 shown on the FY 1974-75audited report (Resp. Exh. 31).60 Even allowing for the alleged last FY month (March) unexplained"loss" or "write-off" of $175,993 (see fn. 58, supra), prior to which the 5-month net profit, for October through February, was $457,074.s' Resp. Exh. 39."I In the prior unfair labor practices proceeding against Respondent,Administrative Law Judge Plaine had occasion to observe that the "allegedpaucity of sales records is strange ...." (C.P. Exh. 3, Dynacar Plastics, 218NLRB 1404, 1409, fn. 6 (1975).640 MEDLINE INDUSTRIES, INC.a third FY 1975-76 quarterly report, for thethird quarter ended December 25, 1975,63 whichstates that, although "For the first time in Medline'shistory, earnings for the quarter were less than a year ago"(emphasis supplied), this was because of new investments innew programs and facilities, including expansion of salesforce, manufacturing capabilities including acquisition of anew company (Master Automation, a former Medlinesupplier), which with Dynacor Division were moved to anew Northbrook location, and establishment of newfacilities in California and Mexico. That report also states,over the signature of "Jim" Mills, that "Medline's policycontinues to be one of aggressively developing newprograms, and of initiating new and larger operations.Although this policy has the effect of decreasing profits ona short term basis, we believe these investments in peopleand capital will have a favorable impact upon our sales andearnings in the future." The report shows the followingcomparisons:April Through Dec.1 974Change1975over1975 1974NetSales $15,914,024 $18,067,971 + 13.5% 65/CostsExps.AL/ 15,085,125NetEarngs.PerShare414,44917,314,846 +14..S% 65/376,625 -9.1% 66/.69 .65 -5.8% 66/Oct. Through Dec.Change1975over1974 1975 1974NetSales $5,827,409 $6,400,503 + 9.8%CostsExpa.NetEarnga.PerShare5,558,132 6,287,671 +13.1% 65/134,63756,482 -58% 66/.23 .10 -56.5% 66/63 Resp. Exh. 47.64 Reflecting "an estimated gross profit of 25% for 1975 and 1974."s5 The increase in costs and expenses must be assessed in terms of theclosely corresponding increase in sales. Thus, the ratio of costs to sales was95.4 percent in 1974 and 98.2 percent in 1975; these figures include 25percentgross profit.Further according to Mills, after receiving the April 1975unaudited statement (supra, Resp. Exh. 39), cost-cuttingmeasures became essential to avoid the "suicidal" salesprogram "changes" (i.e., pay and/or incentive raises)placed into effect in February, as described. In thisconnection it is, however, noted that the financial reportssubmitted show considerably lower operating expenses inApril than in March -$410,847 as against $613,443, or adiminution of $202,596 or about one-third. Further inconnection with Mills' alleged cost-cutting decision wasone to defer a new facility in Alabama; but, presumably,the effect of any slowing down of decentralization wouldhave been to maintain, if not increase, the load on theNorthbrook warehouse facility. Moreover, there is nonecessary correlation between sales -which, indeed,increased greatly in FY 1974-75 -and the amount of workto be done in the Northbrook warehouse, nor was any suchshown. According to Mills, these cost-cutting decisionswere made at a management meeting held on May 13, 1975-indeed a suspiciously strange "coincidence" consideringthe fact that May 13 was the very date when Jamison'sunion card-signing activities took place under the obser-vant eye of at least Respondent's vice president's son,Barry Fript. Such "coincidences," while theoreticallypossible, place a heavy strain on credulity, particularly inthe frame of reference of the evidence as a whole. It is alsoto be recalled that a scant 2 weeks before this, on April 29,56 See Mills' explanation, described above, in the third quarterly report,concerning substantial new acquisitions, new facilities, and new programs.Considering these, Respondent's FY 1975-76 earnings picture for the 9-month period appears to be extremely favorable even on a comparativebasis perhaps in some respects better than ever before.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had thrown a profit celebration banquet for itsexecutives and employees, at which lavish gifts had beenbestowed, with no suggestion that the Company's future,fortunes, operations, or expectations were in any way onthe downgrade or required belt-tightening, particularly ofthe nature here said to be involved.67This throws a furtherstrain on the credibility of Mills' current contentions to thecontrary.Weighing testimony and exhibits in totality, I could notand still cannot escape the impression that Mills' explana-tion of his alleged "economic" basis for the terminations ofthese particular eight warehousemen, at the particular timeand under the particular circumstances shown, constitutesan elaborate pretense which simply cannot meet the lightof day.68With regard to Mills' testimony that he terminat-ed the warehousemen here because "we had six people wereally did not need ...in the warehouse," and that "atthat time" of his decision to terminate the "six people," thecollege students -hastily introduced on the scene throughBarry Fript under the circumstances shown -had"become employed and were working in the warehouse," itwill of course be recalled that the green college studentshad been emplaced only a week before the experiencedwarehousemen, who had just signed up with the Union,were fired. Mills' contention that he discharged thewarehousemen here because the warehouse was "over-staffed" must assuredly be regarded as made with tonguein cheek, since any "overstaffing" was due only to the hastyhiring of the college students (on their promise to voteagainst the Union, as shown, under the ruse of thebackdated employment applications). Furthermore, it wasapparent that the college students could only remaintemporarily until their school session resumed, at whichtime they would have to be replaced; but even thenRespondent did not recall the union-affiliated warehouse-men it had terminated. Finally, Mills conceded thatRespondent now employs in its Northbrook warehouse noless than 23 warehousemen (18 full time and 4 part time),69which "happens to be precisely" the same number ofwarehousemen as were employed there in May 1975.70Credited testimony of various warehousemen,7' includ-ing that of Barry Fript's roommate O'Connor testifying asRespondent's witness, establishes that not only was thereno diminution but there was also an increase in the67 I reject, as an implausible concoction, Mills' "explanation" here thatthe Company gave out these bonuses not because it was doing well butbecause it was not doing well. To the contrary, see, for example, Mills' April29 letter to the bonus recipients, G.C. Exh. 28." Among other things, Mills also attempted to reinfuse into the case theobfuscation, already described, concerning the Company's salesmen'straining program -which, as shown, had no real relationship to itscontinuing need for warehousemen. Moreover, Mills conceded on cross-examination that even that salesmen's training program remained unimple-mented through at least the fall of 1975.89 Vice President Sterling conceded during cross-examination thatRespondent hired new warehousemen after the May 23 terminations here.70 Mills' ingenuous explanation for this is that company sales haveincreased since May 1975. This affords a further flavor of the genre of hisattempted rationalizations to cover up the real reason for the discharge ofand failure to recall the warehousemen who sought to exercise rightsguaranteed by Federal statute.71 Brown, Holland, Weckler, Kevin Wessling, Keith Wessling, andO'Connor. Even Respondent's vice president and witness, Sterling, then incharge of the Northbrook warehouse, acknowledged that in June 11975),following the discharges here, overtime work was necessary in thequantity of the work required to be done in the Northbrookwarehouse subsequent to as well as preceding the termina-tion of the warehousemen here.The total circumstances presented leave me whollyunpersuaded that the termination of Respondent's eightNorthbrook warehousemen was for "economic" reason orany other reason than because of their protected concertedorganizational activities immediately preceding their dis-charge as shown. To begin with, there is the compelling"coincidence" of their termination upon the heels of theinception of their union organizational activity. Added tothis are the various other factors comprising a chain ortotality of circumstances irresistibly pointing to theconclusion that their discharge was because they wereattempting to organize themselves to assert their statutoryright under the Act to bargain collectively with theiremployer. These other factors include, as shown, the factthat (I) there was no prior suggestion that they might bedischarged; (2) their work was considered satisfactoryenough until their organizational activities became knownto their employer; (3) the employer does not claim theywere discharged for work-related reasons; (4) the circum-stances, as shown, under which the green college studentswere hastily enlisted into the warehouse by Company VicePresident Fript's son Barry just before the experiencedwarehousemen who were signing union cards were fired -including the backdating of their employment applicationsand the exaction of the commitment that they would voteagainst the Union; (5) there was no diminution in thequantity of work to be done in the warehouse but, on thecontrary, an increase, and even necessity for overtime workafter the warehousemen were discharged; (6) the comple-ment in the warehouse has again risen to the same numberas before the warehousemen were discharged; (7) thedischarged warehousemen have not been recalled to work,but in their place others hired, even after the return toschool of the college students; (8) Respondent procured orattempted to procure jobs for some of the dischargedwarehousemen but only elsewhere than in the warehousebargaining unit here; (9) Respondent's precipitate dis-charge of the college students who signed union cards; and(10) Respondent's previously established and continuingunion animus (previous proceeding, supra, and as showninfra). Moreover, (11) Respondent's alleged "economicwarehouse. Furthermore, Respondent President James Mills also acknowl-edged that he had to meet with the warehousemen on May 30 -on theheels of the discharges of the warehousemen here -to reassure or placatethem after his receipt of their May 27 letter (G.C. Exh. 30A) in partcomplaining about the necessity for "overtime work" following thewarehousemen's terminations here in question. The occasion for thismeeting, according to Mills' own testimony, was in order to handleshipments because Mills had been informed by Vice President Sterling thatthe remianing warehousemen were unwilling to work overtime. Mills -further according to his testimony -informed the warehousemen (on May30) that their refusal to work overtime "hurt the company, hurt ourcustomers, and hurt themselves." This was within a week of the describedwarehousemen's terminations. There is no reason why this necessary overtimecould not have been performed by the terminated warehousemen (andpresumably even at lower cost by the terminated warehousemen) if they hadbeen there, rather than on overtime by those who were left. I wholly rejectMills' labored "explanation" that the work done on overtime could not havebeen done by the terrmnated warehousemen (who had been terminated lessthana week previously), that "explanation" as eked out on the witness standimpressing me as a convoluted "rationale" concocted during the process oftestifying.642 MEDLINE INDUSTRIES, INC.necessity" defense is utterly unpersuasive, for reasonswhich have been shown, including (a) Respondent's failure,prior to the discharged employees' organizational activities,to indicate it was contemplating any retrenchment amongits warehousemen, but to the contrary evidencing other-wise; (b) Respondent's April 29 "best year" celebrationbanquet and dispensing of lavish bonuses; and (c) itsfinancial reports, to the extent here made available, whichdo not support its contentions of "economic necessity" asthe true reason for its summary termination of, and failureto reinstate into the bargaining unit, the particularwarehousemen here involved at the particular time andunder the particular circumstances here shown.The circumstances attendant upon the discharges inquestion have been set forth in detail because they arecentral to the entire case and to a rational approach of theimportant issue of remedy, and therefore to throw thebright glare of sunlight upon what actually took place,which frequently supplies the best clue to why it took place.An employer's -like any person's -own assertions arean uncertain litmus of his true motivations. The iron logicof the facts overcomes Respondent's contentions. Thedemarche of the actual events demonstrates the real reasonfor Respondent's termination of its warehousemen herewhen and how it did, and easily refutes Respondent's postfacto, self-propelled assertions to the contrary.In short, it was only after the warehousemen sought toexercise their right to bargain collectively, guaranteed tothem by Congress under the Act, that the necessity arose inRespondent's mind to terminate their employment be-cause, as it admits, it is opposed to unions and collectivebargaining.72Under all of the circumstances, their termina-tion was in violation of the Act, and Respondent's"explanations" here simply "fail to stand under scrutiny."N.LR.B. v. Dant, 207 F.2d 165, 167 (C.A. 9, 1953).It is accordingly found that Respondent's termination ofthe employment of its eight warehousemen here on May 23and 27, 1975, was, as alleged in the complaint, because oftheir protected concerted activities, and was therefore inviolation of Section 8(aX3) and (1) of the Act.3. May 28-June 10: Mills writes to theterminated warehousemen as well as to those whoremain; Jamison is reinstated to a nonbargainingunit job; more interrogation and renewedproscriptions against union talka. May 28: Mills writes to the terminatedwarehousemenOn May 28, Company President Mills wrote a letter tothe terminated warehousemen. The letter (G.C. Exh. 4)expresses the Company's displeasure and unhappiness"about our situation" and "having to get rid of employeesbecause of lack of business to support them." In no way72 This in no way suggests that Respondent does not have the right to itsbeliefs. But those beliefs cannot be implemented, as here, by violating theAct through trampling on its employees' statutory rights.73 Mills also again seemingly tries to obfuscate the issue by talking aboutsalesmen and sales trainees -a totally different group, as shown above(supra, fns. 21 and 68).74 No explanation is given for this transparent canard.75 Nor for this one, particularly in view of the substantial raisesdoes it suggest any company dissatisfaction with the workof the terminated employees -indeed, it offers torecommend them to employment elsewhere, or even to usethem in its own organization -but somewhere other thanin the bargaining unit -as salesmen, in States other thanIllinois. And it is totally silent on the subject of its hiring ofthe new college students as warehousemen coincident withthe discharge of the regular warehousemen, if indeed therewas a "lack of business to support them" (G.C. Exh. 4); aswell as totally silent on why the newly hired college studentwarehousemen could not have been terminated rather thanthe regular warehousemen.73b. May 29: Mills writes to the retainedwarehousemenOn the following day, May 29, warehouseman BradfordBrown -who, it will be recalled, authored the remainingwarehousemen's May 27 signed protest to Mills concerningthe May 23 terminations of six warehousemen and metwith Mills in his office on that subject on May 27 justbefore two more warehousemen were terminated -received a letter, dated May 28, from Mills, in answer tothe warehousemen's May 27 protest letter (G.C. Exh. 30A).Mills' letter (undated, G.C. Exh. 31), starting out with"There was a note written by someone and signed by anumber of people working in the warehouse about theirconcern for the wellbeing of the people who wereterminated on May 23rd," goes on to state that "the peoplewho wrote that note" were not "aware of all the facts orour feelings as to the people we were forced to let go," forwhich reason Mills attaches a copy of his individual note ofMay 28 to each such dischargee (G.C. Exh. 4, supra). Millsgoes on to say, "I can assure you that terminating thosepeople was the hardest thing we have ever had to do andwas done only after a great deal of time and searching wasspent to try and find some alternative to letting the peoplego. The truth is that unless we let the people go we not onlywould have had to pass up the increased wages that wepaid,74but we would also have had to make changes in ouroperation that would some way get us the lower costs thatwe need to operate75... .[U]p until May 23rd we hadnever let anyone go for lack of work. We did so only withthe greatest reluctance. The people who were not terminat-ed were the people who had been with the Company for alonger period of time than those people we were forced tolet go. To terminate the long standing employees is notsomething that we felt that we had an option of doing ...No one has more concern about the wellbeing of everyonewho works for Medline than I do." Once again, the letter76fails to indicate 77why the temporary college students, whowere hastily hired as warehousemen when the regularRespondent gave to the newly hired, green college students on the heels ofits discharge of the experienced warehousemen.6s Under all of the circumstances, I am compelled to regard this letter toBrown. as well as the previous day's letter to the terminatees, as having beenwritten with tongue in cheek. Shortly thereafter, Brown quit his job withRespondent, on 2 weeks' notice after the June 23 Board election.I7 Unless through the reiterated obfuscation concerning salesmen andsales trainees. See supra, fns. 21, 68, and 73.643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehousemen began to organize, could not have been laidoff if indeed any economic layoff was necessary.78Also on May 29, Jamison visited the warehouse area toadvise his former colleagues on "how they could continueon to protect themselves." While he was thus outside on thecurb, talking to the employees during their lunchtime, VicePresident Sterling approached and asked him if he coulddo anything for him. Jamison said no. Sterling then askedhim to "stay off of Medline's property." When Jamisonsaid he was not on it, Sterling replied, "Just make sure youstay that way."On the next day, May 30 (Friday), Respondent called ameeting of its warehousemen, at which Company PresidentMills addressed them, explaining to them the necessity forthe warehousemen to put in overtime work, adding that theCompany was "within [its] legal rights" in insisting on itand that the warehousemen could be fired for not doing so.(Remaining warehousemen had been declining to workovertime after the described termination of the otherwarehousemen and had even on May 27 written a letter -G.C. Exh. 30A -to Mills on that subject. The newly hiredstudents had worked overtime that week.) WarehousemanBrown had expressed the view that the warehousemenshould not have been terminated if overtime was required,and also that the newly hired college students should notbe there. Mills, however, insisted on the Company's right torequire overtime. Following the meeting, Brown, forexample, who had been refusing to work overtime, assentedto work overtime on Sterling's demand, telling him, "Iguess I don't have any choice, do I?"c. Election preparations; some of the terminatedwarehousemen are promised or placed in jobs otherthan in the bargaining unitOn June 6, the parties executed and the RegionalDirector approved a Stipulation for Certification UponConsent Election to be held in the Northbrook warehouseon June 23. Immediately after this stipulation was enteredinto, attorneys for the Employer/Respondent and theUnion, in the presence of Company President James Millsand his wife, as well as a Board agent, and warehousemenJamison, Kline, and possibly others, opened a discussion-initiated by Company Counsel Fox -regardingsettlement of the unfair labor practice charges, particularlythe discharges of the warehousemen. According to Mills,company counsel inquired, "If we get you [Jamison] a job...satisfactory to [you], would [you] then be willing todrop [your] charges?"79Since, among other things, therewere disputed issues concerning who would be permitted tovote in the election,80the matter of settling the unfair labor78 As has been shown, Mills himself conceded at the hearing that thewarehouse complement -- without reinstatement of the terminatedwarehousemen -has risen back to precisely the same number (19 full timeand 4 part time) it was at prior to the terminations and the hire of the collegestudents as warehousemen.79 At the hearing. Mills testified he was "not certain" whether companycounsel indicated such jobs would or might be other than with theCompany. However, Company Counsel Fox had earlier testified here thatthe discussion involved the reinstatement of Jamison to a warehousejob, butthat Fox stated there were no openings in the warehouse. Unlike Mills, whotestified here that the discussion involved an understanding that there wouldbe a preferential hiring of the terminated warehousemen, Fox indicated nosuch discussion here.practice charges was left up in the air -with, however, theCompany thereafter attempting to place the terminatedwarehousemen (or at least some of them) somewhere otherthan in the bargaining unit in which the election was scheduledto be held. On June 16, union counsel wrote companycounsel that he was under instructions from the Union notto withdraw "the unfair labor practice charges or anyportion thereof' (Resp. Exh. 25). Thereupon, according toCompany Counsel Fox, he inquired from Sterling as to thestatus of the Company's job placement efforts, and wasinformed by Sterling that Jamison had been reinstated(other than in the bargaining unit), Kline had declined ajob with the Company or elsewhere, and that Chorba couldnot be located.8' Subsequently Fox arranged with theBoard agent for the lawful withdrawal, on June 17 (G.C.Exh. 7, approved by Regional Director on June 19), ofJamison's unfair labor practices charge.82We revert to and pick up the chronological thread againat June 6 (Friday), when the parties entered into theStipulation for Certification Upon Consent Election andRespondent's counsel made his settlement overtures.Terminated warehouseman Jamison, the sparkplug of theunionizing activities at the Northbrook warehouse, left thismeeting with the expectation that he would be hearingfrom Respondent or its counsel about reinstatement. OnMonday, June 9, he did, when Respondent's president'saide, Chris Kriese, telephoned him that "We might possiblyhave a job offer for you." Jamison at once went to theplant, where he was ushered into the office of PresidentMills, who said he thought Jamison was "a good leaderbecause of what [you] had done out back with [the] otheremployees," and offered him a choice of four jobs -nonein the bargaining unit -including a warehouse-handlingoperation in Baltimore, Maryland, in which Jamisonexpressed interest and which, as then described to him as aresponsible and challenging job with good future pros-pects,83he accepted, while indicating that he could notreport there until July 23 because his mother was ill and hisfather was away. Mills assented, stating there was a 4-6week training period, anyway, but warned that theCompany would regard Jamison as "a thief' if he did notgo through with the move. Jamison accepted, on June 10signing a written agreement (Resp. Exh. 5) denominatinghim a "Key Employee" with "knowledge ... of greatvalue to Medline," to serve "indefinitely" but terminableon 30 days' notice, as "warehouse distribution manage-ment/customer service specialist," at an unspecified loca-tion or locations, with "duties as are assigned from time totime," at an annual salary of $9,000, with broad restrictivecovenants stipulated to be enforceable by injunction as80 It is noted, for example, that the Employer's Excelsior list of allegedvoting eligibles (Bd. Exh. I(c)) excludes terminated warehousemen Jamison,Kline, Holland, and Weckler (as well as Virginia Lowman. discussed infra,"Remedy").81 The Company's job placement efforts of these terminated warehouse-men, as well as Fair, outside of the bargaining unit, are described below."2 I.e., Jamison's charge dated May 23, 1975, in Board Case 13-CA-14343 (G.C. Exh. 5), involving his, as well as other warehousemen's.termination. This, of course, as of that date, left intact the Union's charge inCase 13-CA-14386 which had meanwhile been filed on June 11. 1975 (G.C.Exh. I(a)). and which included Jamison's termination, among others.83 According to Mills, this was a job "handling" the Company'sBaltimore "problem" public warehouse, "setting up a program" there.644 MEDLINE INDUSTRIES, INC.well as specific performance "surviv[ing] the termination ofthis Employment Agreement."On the same day (June 10) Jamison executed thisagreement, he was called into the office of Mills, who askedhim whether he did not think it fair not to use his job to filecharges against the Company before the NLRB, and thatMills wanted to be sure Jamison would not use the new jobto "screw" Mills or to charge Mills with some form of"bribery." Jamison assured him that was not his intention.Later that day (June 10), Jamison was called into the officeof Vice President Sterling, who told Jamison that "Thereare bad sides to unions and they are not all good, and ...[you] should get the other side of the story...." Sterlingthereupon displayed to Jamison a folder of news clippings,including one from the Chicago Sun-Times of June 1, 1975(G.C. Exh. 6 and Resp. Exh. 22), captioned "Why AltmanCamera's Shutting Down," with various portions markedoff or underlined, including:On June 14, Altman Camera Co., the biggest camerastore in the world, will close. Business has never beenbetter. In fact, the store's owner, Ralph Altfan [sic],said sales are 22 per cent higher than last year's.Then why is the place being shut down, throwingmore than 100 employees out of work?The answer seems to be that Altman is closing thebusiness rather than allow the employees to join aunion.But in announcing the decision on May 16, 2-1/2months after a federal court ruling ordering him tobargain with the union, Altman said, "Over the years ithas become an extremely difficult business to run as Ifeel it must be run. And now we are asked to work withnew rules, new restrictions, and take on additionalburdens."**Surprisingly, few of the employees who were ques-tioned disagree with Altman's decision to close thestore. A senior employee said, "I don't understand howa union can put 107 employes out of work. They'resupposed to be trying to help people. And I don't blameRalph for closing the store."**The U.S. Court of Appeals ruled that the NLRBacted properly in ordering Altman to bargain with theunion without a representational election. The NLRBfound that the company had so flagrantly coerced the84 Local 743, as herein, which the quoted article states has "30,000members. .. the biggest Teamsters local in the country."85 On comparative demeanor observations I prefer and accept Jamison'sversion of his questioning and exchanges with Sterling, as recounted above,in preference to Sterling's implausible account that it was Jamison whoinitiated "all" of these discussions with him: that Jamison boasted of the"very good job" he had done in organizing the warehousemen on the basisin part of information that was "not totally correct" but that he could notrectify matters since he was "a turncoat" and had lost credibility with them;employees against the union that a fair election couldnot be held.*JThe original five Altman employees who went to theTeamsters84because it is a tough union. .... But theycould not have foreseen that their efforts to better theirlot would end in the store closing four years later.Sterling said to Jamison, "See what the union can do? ...the place got shut down, throwing more than a hundredemployees out of work .... once you get it in, there is noway you can get it out ....companies ... can do a lotmore for their employees than any union can ...[Don'tyou] agree?" Jamison finally responded that he agreed andcould now see the other side of the matter. Later that day,Sterling asked Jamison "what the company's chances [are Iin the coming NLRB election" and that he thought "thecompany would do fairly well." Jamison disagreed andsaid the Union would win. Sterling rejoined, "Well, wehave got five college students, don't we?" When Jamisonindicated doubt as well as the possibility that they wouldnot vote, Sterling inquired, "Well, Ed Witt is definitely onour side, isn't he?" Jamison replied that Witt, as well asothers, was "on the fence" and "could be swayed eitherway." Sterling also asked Jamison where warehousemenFranke and Edmunds stood. During the course of thatweek, Sterling continued to question Jamison, in Sterling'soffice, on the subject of where various warehousemen stoodand "who was on the fence." In one such conversation, onthe morning of June 12, Sterling asked Jamison aboutMcKinley Edmunds and how he would vote. WhenJamison indicated he did not believe he would vote for theCompany, Sterling remarked that he could not "see howany of the black people cannot vote for the companybecause it was obvious that the company was much moreconcerned about them as people than the union would be."In another of these conversations, Sterling asked Jamison"what method [you ] would use for getting rid of the union"and what suggestions Jamison had for "preventing theUnion from getting in." Jamison expressed the view thatthe Company should enter into a satisfactory agreementwith the Union, and that the employees did not trustCompany President James Mills or his brother, VicePresident John Mills. Sterling also inquired of Jamisonwhat techniques and methods he had used to get employeesto associate with the Union.85The complaint alleges that Respondent through itssupervisor and agent Sterling coercively interrogated anemployee concerning his and other employees' union andprotected concerted activities. Upon the foregoing de-scribed facts, I find that these allegations have beenestablished by substantial credible evidence upon thethat he had succeeded in organizing the men by concentrating on eachemployee's "weakness"; that he knew he could get the Union out if it wonthe election; and various pseudo-psychoanalytic ruminations concerningindividual "weaknesses" of particular employees and how he had exploitedthese to serve his own purposes in getting union cards signed. Allcircumstances considered, it is difficult for me to picture Jamison's usingSterling as a father-confessor in this way. Sterling also testified that Jamisonindicated to him that if the Board election were held at that time the "unionwould win by a large majority."645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord as a whole, through Jamison's credited account ofhis interrogations by Sterling on or about June 10, 1975, inviolation of Section 8(a)( I) of the Act.On the same day Jamison was called to come in about anew and different job -Monday, June 9 -most of theremaining warehousemen were having lunch on or near thewarehouse loading dock, and discussing union organiza-tional matters. Present during this lunchtime discussionwas Daniel LaBotz (Lebotz), an outside truckdriver (not inRespondent's employ) who made pickups and deliveriesthere almost every day and who frequently lunched withthe warehousemen. LaBotz, a member of another union,explained how unions work and their supposed advantages.Barry Fript was also there and spoke up against the Union.The next day, June 10, Vice President Sterling approachedWarehouseman Brown and asked him if he was "responsi-ble" for the discussion and the presence of truckdriverLaBotz. Although Brown was not, he nevertheless at firstsaid yes. Sterling thereupon announced that "You cannothave those meetings for the union on company property,"that Brown was "liable" for the presence of the truckdriver,that it was "contrary to company rules," and that "this [is]a very serious matter." At this juncture, Brown explainedthat he was unaware of any such company "rule" and thathe had had nothing to do with the presence there of thetruckdriver, who made deliveries there every day. Sterling,however, continued to insist that Brown was responsiblefor this "very serious matter." At no time previously, toBrown's knowledge, had the Company indicated thatemployees were not at liberty to talk with each other, orwith a visitor who happened to be there, during theirlunchtime, on any subject; nor had LaBotz ever been sotold -to the contrary, on previous occasions he had beeninvited well within the warehouse area itself by WarehouseForeman or Shipping Supervisor Summers to have coffeeor a soft drink; 86 nor was there any posted sign to thateffect. A week after the described incident, however, whenas usual LaBotz went to pick up bills of lading from areceptacle inside the warehouse door or on Summers' desk,he was without explanation directed by WarehouseManager Schempf to "Stay by your truck from now on ...right there" (outside of the warehouse). It was commonpractice for other drivers as well as LaBotz to go inside thewarehouse to pick up not only shipping documents but alsomerchandise, since LaBotz assisted with the loading andcannot enter the van from his cab; and LaBotz observedthat drivers other than he were permitted to continue to dothis even after Schempf had directed him not to do so. Thiscreated problems for LaBotz, delaying him in his scheduledwork while attempting indirectly to round up Summers forthe purpose of getting his required bills of lading.87Commenting on the foregoing episode, Sterling insistedthat it was not the prounion remarks of the truckdriver thathe objected to but his mere presence on the premiseshaving lunch with the warehousemen. I find this hard tobelieve. Without going into the question of Respondent'sprerogative to exclude anybody from its premises, even atruckdriver there on legitimate and necessary business, nonecessity has been established for Sterling's assertion of hiss6 Undisputed by Summers, who was not called to testify.broad edict against lunchtime conversation among thewarehousemen, even though on its premises. Furthermore,the edict in its application to LaBotz appears to have beendisparately leveled against him (and the warehousemen)because it was unionization they were talking about. Forreasons already referred to in connection with Sterling'ssimilarly overbroad proscription to Jamison on May 20(supra, III,B,I), I find, as alleged in paragraph IX(i) of thecomplaint, that Sterling's June 10 proscription of discus-sion and solicitation on its premises during nonworkingtime was likewise in violation of Section 8(aXl) of the Act.4. June 11-18: Filing of union charges againstRespondent; Respondent induces Jamison towithdraw his charges; Respondent's placement orattempted placement of terminated warehousemen,other than Jamison, in nonbargaining unit jobs orwith other employersOn June I the Union filed its charges against Respon-dent herein (Case 13-CA-14386) including that relating tothe May 23 termination of Jamison as well as the otherwarehousemen in the bargaining unit.Sterling's questioning of and discussions with Jamison onJune 10-12 concerning the union activities and the unionsentiments of various warehousemen has already beendescribed.On June 16 the Union filed amendments to its June 11charges, at the same time through its counsel notifyingRespondent's counsel that the charges would not bewithdrawn (Resp. Exh. 25).a. June 17: Respondent induces Jamison towithdraw his unfair labor practices charge againstRespondentCredited testimony of Jamison establishes that on thenext day, June 17, Sterling called Jamison into his officeand (after twice previously having asked or instructed himto inquire of union counsel regarding the "status" orwithdrawal of Jamison's charge at the Labor Board)Sterling leveled the admonition at him, "[Don't you] thinkit [is] fair that [you] should withdraw [your] charge sinceMedline ha[s] been so nice to [you]?. ..Well, don't youthink you should withdraw your charge? Can you do that?"Jamison countered that it would have no effect on thecharges, but that he could accede to Sterling's request bywriting a letter to the Board. Thereupon, Sterling said"Well, we can write the letter now" (emphasis supplied)and Sterling called his secretary in and dictated to her aletter for Jamison to sign, withdrawing the unfair laborpractices charge which Jamison had filed on March 23 inBoard Case 13-CA-14343 (G.C. Exh. 17, June 17). Sterlingthen telephoned company counsel that he (Sterling) hadsucceeded in getting Jamison to withdraw his charge.Sterling's version of the foregoing does not differ inmaterial essence. According to Sterling, on June 17, as aresult of an inquiry from company counsel as to whetherJamison had "dropped his charges" against the Companyas he had agreed to do if he was rehired, he (Sterling) calledR8 Credited testimony of General Counsel witnesses Brown and LaBotz.646 MEDLINE INDUSTRIES, INC.Jamison to his office and asked him about it, to whichJamison responded that he had instructed union counsel todo so.88 According to Sterling, when he so informedcompany counsel, the latter advised him that the chargehad not been withdrawn and that all that Jamison neededdo was to write the NLRB to that effect, so Sterling'ssecretary typed up such a letter for Jamison's signature andmailing by Sterling's secretary.From these facts, there is no reason to believe thatJamison would have withdrawn his May 23 unfair laborpractice charge against Respondent except for the de-scribed interposition of Respondent. In no way didRespondent indicate to Jamison that he need not drop thecharges -quite the contrary, it was Respondent whoimportuned and "shamed" him into doing so. It is thusclear that on June 17 Respondent did indeed, through VicePresident Noel S. Sterling, procure and induce Jamison towithdraw the unfair labor practices charge he had filedwith the Board against Respondent on May 23, 1975, asalleged in paragraph IX(f) of the complaint, in violation ofSection 8(a)( ) of the Act, and I so find.On or about the same day (June 17 or 18), in his office,Sterling urged Jamison to be sure to vote in the upcomingBoard election, since he had as much right to vote as otherterminated warehousemen, even though Jamison indicatedhis voting status would be challenged. Going further,Sterling questioned Jamison as to whether he had suppliedor intended to supply an affidavit to the Board. WhenJamison made no reply, Sterling told him, "I don't thinkyou should cooperate with the Labor Board, force them tosubpena you." Sterling also told him that warehousemanKline was "involved in the charges" and asked Jamisonwhether he could "influence Doug [Kline] to withdraw hischarge." Jamison replied that that was up to Kline to do.Although Sterling denied the foregoing episode, at leastin part, on comparative demeanor observations within theframe of reference of the entire situation and the record asa whole, I do not believe that Jamison fabricated thisepisode and I credit his account that it took place. Iaccordingly find that, insofar as it pertained to Jamison'svoting intentions and status and questioning Jamison as towhether he could persuade warehouseman Kline towithdraw "his" unfair labor practice charges, the incidentconstitutes yet another instance of coercive and restrainingquestioning and conduct toward an employee in violationof Section 8(a)(1) of the Act, substantially as alleged inparagraph IX(e) of the complaint.b. Respondent reinstates or attempts to placeterminated warehousemen, other than Jamison, injobs outside the bargaining unitThe circumstances under which Respondent reinstatedJamison to a position in its employ outside of the8 I prefer and accept Jamison's version as to this, since it is clear thatJamison had himself filed a charge, that union counsel at no time acted asJamison's private counsel, and union counsel could not at Jamison'sdirection withdraw the Union's charge in the matter.89 According to Mills, Chorba told him he preferred that. However, thereis no indication or claim that Chorba was ever offered reinstatement to hisformerjob. Nor have any details been furnished as to the otherjob allegedlyobtained for Chorba, who did not testify.bargaining unit will of course be recalled. How did theother terminated warehousemen fare?Respondent has at no time reinstated or rehired into thebargaining unit any of the warehousemen it terminatedhere. However, Respondent did rehire two of the terminat-ed warehousemen, in addition to Jamison, into nonbargain-ing unit jobs (outside the warehouse), and also placed orattempted to place -or so it says -into jobs elsewhere(i.e., with another employer) some of the other terminatedwarehousemen. Thus, terminated warehouseman GregoryFair -who, testifying as Respondent's witness in this case,attempted to throw doubt on the validity of the union cardhe signed -was interviewed, at the suggestion ofCompany President Mills, on the very next day after hewas terminated, and offered the possibility of a job inTexas. About 2 weeks later, shortly before the election,Fair was put to work in Northbrook temporarily as akitmaker and, also after a brief stint in place of warehouse-man Brown when the latter resigned, Fair was located in anonbargaining unit office job in Respondent's customerservice department at $175 per week, and subsequentlymade an office "Order Editor," where he remains.According to Fair's testimony, shortly prior to the electionVice President Sterling discussed the subject of unions withhim and, after he admitted to Sterling that he had signed aunion card, Sterling talked to him about his future and"where 1 could go in the company if I worked hard." Fair,who according to his testimony "never talked to Mr.Sterling about unions until after I was rehired," wassubsequently placed into the $175-per-week office job.Terminated warehouseman Holland was also apparentlyrehired into a nonbargaining unit job at a different locationin Northbrook, Illinois, doing work of a different naturethan he had been doing at the Northbrook main ware-house.As for terminated warehouseman John Chorba, it isPresident Mills' testimony that "sometime in the early partof June" he obtained a job for Chorba away from theCompany.89It is noted that, of the eight terminatedwarehousemen here, Chorba is the only one who did notsign a union card. (His name also does not appear in anyway on the Employer's Excelsior list, even though Respon-dent has stipulated (G.C. Exh. 2) he was in the bargainingunit on May 19, 1975.) It is further noted that Fair was theonly one of the terminated warehousemen who testified asa witness on Respondent's behalf; as has been shown, Fairwas rehired shortly after his discharge and remains inRespondent's employ in a nonbargaining unit job.Terminated warehouseman Douglas J. Kline was offeredthe prospect of various other jobs, by Mills, in June,including such seemingly esoteric possibilities as fur-skinning and ski slope cleaning as a "ski bum" in NewMexico.90 Kline pointed out to Mills that, with the90 The possibility of an opening in kitmaking, not the kind of work Klinehad been doing, with Respondent was also mentioned, but Kline expressedno interest in it -it paid only $2 per hour, in contrast to the $4 per hour towhich the remaining warehousemen had been raised following the dischargeof Kline and his associates and in any event no such firm offer was madeand nothing came of it.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexception of a possible job with Metropolitan WireCompany in Northbrook,91 he had no way of getting toany of the suggested possible jobs, and also asked Mills forassurance that he would receive the same rate of pay andwould not be laid off soon in the event he was hired byMetropolitan Wire Company. Mills said he would give himthat assurance but stressed that as soon as he obtained thejob he was to call union counsel in the instant proceedingand instruct him to drop "his" charges here against theCompany. (Up to this time, Kline was unaware he hadbeen included in those charges.) When Kline communicat-ed with the person at Metropolitan Wire Company towhom Mills had referred him, however, Kline was told hewould be paid only $3 per hour, in contrast to the $4 perhour to which Respondent's nonterminated warehousemenhad been raised. When Kline communicated this to Mills'aide Kriese the next day, Kriese informed him that he hadspoken to the wrong person and could start at Metropoli-tan the following day at $4 per hour. Later that day, Klinereceived a message from Metropolitan that there was nojob for him there.Notwithstanding Respondent's failure to reinstate itsterminated warehousemen to their jobs in the bargainingunit, as has already been pointed out in another connec-tion, overtime work was being required of the remainingwarehousemen including the newly hired college students,all of whom received substantial pay raises; and additionalwarehousemen were hired until Respondent's warehousecomplement reached precisely the same level as when theterminated warehousemen had been working there.5. June 19: Threat of plant closure if Union iselectedThe complaint further alleges that on or about June 19-four days before the Board-conducted election -Respondent through its supervisor and agent, Vice Presi-dent (also then in charge of the Northbrook warehouse)Sterling, faced its warehousemen with the threat of ashutdown if they selected the Union as their bargainingrepresentative. If this is true, it would, of course, haveamounted to a dire economic threat that the warehouse-men faced the prospect of losing their jobs if they persistedin attempting to exercise their right to bargain collectively-perhaps the most fundamental right guaranteed to themby the Act.Credited testimony92establishes that, during worktimeon the Thursday before the Monday, June 23, Boardelection, Respondent Vice President Sterling personallydistributed to warehouse employees a letter on Respon-dent's letterhead, dated that day, from himself to them.The letter (G.C. Exh. 32) states:With the secret ballot election just a few days away,we want to discuss an unpleasant, but very importantsubject -STRIKES. It's no secret that where there arelabor unions there may be strikes. This is not to say thatwe would automatically have one here at Medline.91 Metropolitan Wire Company is about a mile and a half from Kline'shome. Respondent's Northbrotxk warehouse is just a few blocks fromKline's home.How do strikes happen? Too often, when a uniondemands something that a Company cannot or will notagree to, emotions get out of control and the next thingyou know there is a picket line-a STRIKE.If a strike continues for several weeks, would it meanlittle or no strike benefits? Or special assessments? Askthe organizer that is trying to sell you on buying hisproduct. Also ask him if you as a union member canever be charged with special assessments to helpsupport a strike of another company when at the sametime you are not on strike.Who really wins a strike? The employees? NO. Theylose wages and benefits that may never be recoveredand, the law specifically states the "employees canpermanently be replaced during an economic strike."The Union? NO. It can lose confidence of its member-ship and also do further damage while the organizersstill get their paychecks.Another important subject is the fact that manycompanies have gone out of business after beingorganized by a union and being faced with unreason-able demands. In no way are we saying that this couldhappen at Medline but we just want you to know thatthis has happened and is currently happening asevidenced by the following information from the June1, 1975 issue of the Chicago Sun Times:"On June 14, Altman Camera Co., the biggestcamera store in the world, will close. Business never hasbeen better. In fact the store's owner, Ralph Altman,said sales are 22 per cent higher than last year's."Then why is the place being shut down, throwingmore than 100 employees out of work?"The answer seems to be that Altman is closing thebusiness rather than allow the employees to join aunion."But in announcing the decision on May 16, 2-1/2months after a federal court ruling ordering him tobargain with the union, Altman said, 'Over the years ithas become an extremely difficult business to run as Ifeel it must be run.' And now we are asked to work withnew rules, new restrictions, and take on additionalburdens. I don't even know what happened. Things justgrew every time they went from one court to another. Itwas like Othello, where they drop the handkerchief.You know, we're not dealing with kids-we're dealingwith some pretty tough people."The 'tough people' he referred to is the union,officially the Warehouse and Mail Order EmployeesUnion, Local 743, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica."In interviews with dozens of Altman employees, notone could be found who now publicly supports theunion, even among members of the negotiating teamthat was bargaining with Altman."Surprisingly, few of the employees who werequestioned disagree with Altman's decision to close the92 General Counsel witnesses Brown and Kevin and Keith Wessling, andRespondent's witness Sterling.648 MEDLINE INDUSTRIES, INC.store. A senior employee said, 'I don't understand howa union can put 107 employees out of work. They'resupposed to be trying to help people. And I don't blameRalph for closing the store.'"Another employee said, 'We did everything wecould to keep the union from getting in-we went tolegal aid, the Americal Civil Liberties Union, wepetitioned the NLRB- nobody would touch it with a10-foot pole.'"That statement was made by a member of the unionnegotiating committee, which went through the mo-tions of bargaining after the union won its last appealon Feb. 26."The original five Altman employees who went tothe Teamsters because it is a tough union got a toughunion. But they could not have foreseen that theirefforts to better their lot would end in the store closingfour years later."Why does the Union continue to conceal importantfacts from you? What are they afraid of losing? Wedon't want to alarm you with the subject of strikes orplant closures-we only want to alert you. You havethe right to know these facts before you vote.We hope you choose to vote for NO strikes. The bestway to be sure of no strikes is to vote "NO" on electionday.Sincerely,/s/ NoelNoel SterlingAt no time had there been any intimation here about astrike following recognition. It is further noted that theSterling letter quotes only excerpts culled from thenewspaper clipping concerning the Altman Camera storeshutdown (Resp. Exh. 22). For example, Sterling's letter tothe warehousemen omits the following sentences (amongothers) from its quotation of the newspaper article:Employees of the store maintain that Altman and hissupervisors have said repeatedly over the years that hewould close the store rather than submit to unioniza-tion, and the National Labor Relations Board upheldallegations that the supervisors made this type ofstatement.When he was approached by a reporter for aninterview, Altman said:"I'm afraid to say anything. It was things that weresaid that got us into this trouble. Not even things I said,but things my manager said -one of them here onlythree weeks."It is further observed that Sterling did not, however,expurgate the news references to Local 743 -the ChargingParty here -as, among other things, "pretty toughpeople," while at the same time he did see fit to expurgatethe news reference to that Union's "tough fight for nearly93 It is here needless to say that no such question or choice for employeesis presented on the Board's ballots. Whether it is needless to explain this tolaboring warehousemen. or desirable to refrain from thus at least potentiallymisleading them, is quite another matter. In any) event, why put it this wayto them? Board elections are not strike votes.four years on a sophisticated level against a top law firmthat specializes in representing management in labordisputes" -a "fight" which, according to the news article,that Union won in the United States court of appeals aswell as before the Board. References to the decisions of theBoard and court of appeals and their rationales werelikewise expurgated from Sterling's quotations from thenews article, as apparently unworthy of the employees'consideration. After presenting the employees with thishighly expurgated version of the news article, Sterling'sletter (G.C. Exh. 32) concludes:Why does the Union continue to conceal importantfacts from you? What are they afraid of losing? Wedon't want to alarm you with the subject of strikes orplant closures -we only want to alert you. You havethe right to know these facts before you vote.We hope you choose to vote for NO strikes.93Thebest way to be sure of no strikes is to vote "NO" onelection day.All circumstances considered, within the full frame ofreference of this case, including the fact that Respondenthas already been ordered in a previous case (also involvingVice President Sterling) to cease and desist from this kindof activity (218 NLRB 1404 (1975), supra), I am persuadedthat Sterling's distribution of this letter, with its expurga-tion of the news article dealing with the shutdown of theAltman Camera store, was intended to serve as a warningto the warehousemen that they faced a like prospect andthe loss of their jobs if they persisted in attempting toexercise their statutory right to bargain collectively. To besure, Respondent's words were in a sense carefullysanitized so as to "walk between eggs" in an attempt towalk as closely as possible to the line separating the"freedom of expression" and "theoretical prediction" casesfamiliar to practitioners of labor law, from the statutoryproviso (Sec. 8(c), final proviso) and "threats" cases. Butcommunicative "brinkmanship"94such as this has itshazards. It also cannot be assessed in an evaluativeproceeding such as this with "blinders" or gun-barrel visionblacking out a broad sweeping view of the peripheralspectrum of surrounding circumstances. As Judge LearnedHand had occasion to point out insightfully in N.LRB. v.The Federbush Co., Inc., 121 F.2d 954, 957 (C.A. 2, 1941):Words are not pebbles in alien juxtaposition, ...all intheir aggregate take their purport from the setting inwhich they are used, of which the relation between thespeaker and the hearer is perhaps the most importantpart .... Language may serve to enlighten a hearer,though it also betrays the speaker's feelings and desires;but the light it sheds will be in some degree clouded, ifthe hearer is in his power.... What to an outsider willbe no more than the vigorous presentation of aconviction, to an employee may be the manifestation ofa determination which it is not safe to thwart.94 Quoted in N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575 at 620(1969). from Wausau Steel Corporation v. N.LR.B., 377 F.2d 369, 372 (C.A.7. 1967).649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Board again cautioned in Components, Inc., 197NLRB 163, 163-164(1972):...[T]he Supreme Court in Gissel Packing Co. v.N.L.R.B., 395 U.S. 575, 6164-19 (1969), articulatedrigorous standards to which an employer's statements,when they constitute predictions of the effect unioniza-tion will have on the employees, must conform in ordernot to be found threatening.... If there is anyimplication that an employer may or may not take actionsolely on his own initiative for reasons unrelated toeconomic necessities and known only to him, the statementis no longer a reasonable prediction based on availablefacts but a threat of retaliation based on misrepresentationand coercion, and as such without the protection of theFirst Amendment. We therefore agree with the courtbelow that "conveyance of the employer's belief, eventhough sincere, that unionization will or may result inthe closing of the plant is not a statement of fact unless,which is most improbable, the eventuality of closing iscapable ofproof:" [Emphasis supplied.]"IT]he Board has often found that employees, who areparticularly sensitive to rumors of plant closings, take suchhints as coercive threats rather than honest forecasts."N.L.R.B. v. Gissel Packing Company, 395 U.S. 575, 619-620(1969). I reject Respondent's argument that its June 19letter and its use of the Altman Camera store shutdown inthe way that it did, at the time that it did, and under all ofthe circumstances that it did could not have been coercivesince the account had already appeared in the public press.There is no proof that the warehousemen had seen it northat, even if they had, they in any way linked it to their ownjob situation, fortunes, or security; nor, of course, wasthere any indication that their own employer intended tomake it an object lesson for them or to apply it to them,until it so indicated as it did here.Viewed in total context, as it must be and is only fair itshould be, against the backdrop of aggravated unfair laborpractices including the deliberate, summary discharge ofabout a third of the bargaining unit and its replacementwith green novices pledged to vote against the Union in acrudely contrived scheme to thwart the Federal statutorylabor election process, Respondent's letter takes on the truecoloration which it might in other circumstances lack. Thatcoloration, in the congeries of the total circumstances,bespeaks threat in a strident tone. While it is true that, incalling selective attention to portions of the AltmanCamera store shutdown newsclipping, the draftsman ofRespondent's letter was careful to include the remark thathe was not saying it would happen here, neither did he sayit would not happen here. The fact is that Respondent'sletter was beamed at warehouse laborers, not labor lawyers-a factor properly to be considered here.95But ifRespondent's preelection letter, and its use of the AltmanCamera store newsclipping excerpts, was not intended asan analogy to its own situation and to sway the employees'minds by arousing their strong economic fears, why else95 N.L. RB. v. Gissel Packing Co.. supra, 617-620 (1969); Henry 1. SiegelCo., Inc. v. N.L.R.B., 417 F.2d 1206, 1208. 1214 (C.A. 6, 1969), cert. denied398 U.S. 959 (1970): Wigwam Mill/, Inc., 149 NLRB 1601, 1611, 1618(1964), enfd. 351 F.2d 591 (C.A. 7, 1965).was it mentioned, and in such detail? Particularly againstthe sleazy background of coercion and restraint (includinga previous case somewhat along the same lines) whichpreceded it, including the backdated employment applica-tions of green college students hastily recruited not merelyto dilute the bargaining unit but also to enable Respondentto summarily fire its trained warehouse crew, it is clear thatRespondent intended and utilized the Altman Carherastore clipping for the express purpose of serving as aneffective, rather than as an ineffective, economic warningand threat to its employees that the price they should beprepared to pay for electing the Union "will or may"(Gissel, supra, 395 U.S. at 619) be the closing down of thewarehouse and the loss of their jobs. Why else didRespondent use the news clipping? But Congress inenacting the statute imposed no such price tag uponcollective bargaining. On the contrary, it established andguaranteed the unimpeded, uncoerced, and unrestrainedexercise of that right to employees as a cornerstone ofnational labor relations policy. By imposing on itsemployees the spectre of job loss if they persisted inattempting to bargain collectively, Respondent interferedwith, impeded, restrained, and coerced its employees' freeexercise of that right. By so doing, under the circumstancesof this case, Respondent violated Section 8(a)(1) of the Act,and I so find and conclude.6. June 20-30: The Board election and itsimmediate antecedents; challenged ballots andunion objectionsOn the Monday (June 23) following Respondent'sforegoing Thursday (June 19) letter, with excerpts from thenews account of the Altman Camera store shutdown, theBoard-conducted union election was held.Also immediately prior to the election, on Friday, June20, Vice President Sterling summoned Jamison -who, itwill be recalled, had after his unlawful discharge of May 23been reinstated by Respondent on June 9 into a nonbar-gaining unit job with allegedly bright future prospects -into his office and told him he should vote in the upcomingelection, indicating that it was important in terms ofSterling's tally that he do so even if his ballot waschallenged; and that Respondent would make arrange-ments to transport Jamison from the Company's nationalsales meeting he was then attending, back to the North-brook warehouse for the purpose of voting there.96It will be recalled that Barry Fript, son of RespondentVice President Leonard T. Fript, had recruited the "collegestudents" to work in the warehouse shortly before theunion card-signing warehousemen were summarily dis-charged; and that Fript had exacted from the collegestudents, as a condition of their hire, a pledge that theywould vote against the Union in the upcoming Boardelection. In the ensuing period prior to the election, BarryFript kept up a running campaign in various ways againstthe Union, including talks with his friend and schoolroommate O'Connor (so testified by the latter) and the96 Subsequently, however, Sterling, according to his own testimony,made no arrangements for Jamison to leave the Company's sales meeting hehad been assigned to attend.650 MEDLINE INDUSTRIES, INC.other college students he had enlisted into the warehousejust before the warehousemen were fired. Thus, forexample, Fript took occasion to remind at least some of thecollege students of their prehire "obligation" to voteagainst the Union; as to this, Fript, testifying as Respon-dent's witness, on cross-examination first claimed to be"not sure" but then conceded that he "may have"questioned the Wessling brothers about how they weregoing to vote. Keith Wessling was also questioned shortlybefore the election by Vice President Sterling, whoapproached him at work and asked him, "What [is this Ihave] heard about [you] changing [your] mind ... on thevoting," to which Wessling did not reply.97This wasfollowed up later the same day by Warehouse ManagerSchempf, who asked him the same thing, adding "[I]thought you were smarter [or, had more sense I than that."Again Wessling did not respond.98June 23 Board ElectionA Board-supervised statutory representation electionunder the Act was held at Respondent's Northbrookwarehouse on June 23. At that election, according to theRegional Director's October 31 report (Bd. Exh. l(g)), withapproximately 19 eligible voters,99 23 ballots were castconsisting of 11 valid votes (5 for and 6 against the Union)and 12 challenged ballots, sufficient to affect the electionresults. A retally of ballots following a stipulation of theparties resulted in an amended tally on June 26, showing 16valid votes (5 for and II against the Union) and 7challenged ballots,'t0still sufficient to affect the electionresults. In view of this, as well as union objections to theelection overlapping issues presented (which have alreadybeen considered supra) in the instant unfair labor practicesproceeding, those election (representation) case issues wereconsolidated with the unfair labor practices issues, forhearing and determination here. For reasons to be shown(infra, VI), it is unnecessary to determine these challenges.The union objections to the election are discussed infra(ibid).On the heels of the election of June 23, which the Unionthus ostensibly -subject to resolution of its objections andchallenges -lost, on June 26 Jamison was informed byg9 I credit Wessling's testimony to this effect in preference to Sterling'sdenial, on comparative testimonial demeanor observations upon the recordas a whole.8s This incident is wholly undisputed by Schempf who, withoutexplanation, was not called to testify.09 This was the number on the Employer's Excelsior list. Although itincluded all of the recently hired "college students," it excluded all eight ofthe terminated warehousemen except Fair. who, as shown above, had been"reinstated" by Respondent into another, nonunit job.0oo The ballots of Jamison, Holland, Kline, and Weckler were challengedby the Board agent because their names were not included on theEmployer's Excelsior list. The ballots of Virginia Fritz, Virginia Lowman,and Susie Summers were challenged by the Union on the ground that theywere not members of the stipulated bargaining unit on the eligibility date.10i In no way was Jamison's testimony to this effect disputed by Parkerwho, without explanation, was not called by Respondent to testify. Therequirement laid on Jamison by Parker appears to differ from Respondent'sestablished policy as testified to by President James Mills, who swore thatRespondent paid its employee's full moving expenses, with the employeesigning a note to reimburse the Company in case the employee did notremain in its employ for a year after moving. There is no evidence thatParker ever told Jamison this or that such a note was presented to Jamison.102 Thus, according to Jamison, among other things the job descnptionGeorge Parker, Respondent's corporate director and vicepresident in charge of marketing, that, if he wished to takethe Baltimore job which Respondent had prior to thistouted for him, Jamison would have to pay his ownexpenses for the move "to assure that I would stay inBaltimore," although after an unspecified time reimburse-ment would be in order, or that he would be required topost a bond to assure his remaining on the job or reimbursethe Company for moving expenses. 107. July 16: Jamison files a new charge againstRespondentFollowing Vice President Parker's announcement toJamison about paying his own way to Baltimore if hewished to have the job Respondent had promised himthere, and considering also that the Baltimore job had beenconsiderably downgraded from what it had been touted tohim to be prior to the election,'02on or about July 16Jamison decided to forgo what he perceived to be theuncertainties of such a job, which had changed in characterfrom what he had been promised before the election, farfrom home. Reviewing the entire picture in retrospect, hedecided to file another unfair labor practices charge againstRespondent (Case 13-CA-14497; G.C. Exh. l(g)), inessence renewing or reasserting his previous charge, whichhe alleged he had been improperly induced to withdraw,and indicating that Respondent had engaged in furtherunfair labor practices. That charge has likewise beenincorporated into the consolidated complaint here.t038. Events subsequent to July 16Events subsequent to Jamison's July 16 renewal of hischarge included still further pay raises in the warehouse; 104a technical amendment to the complaint, adding paragraphXVII alleging violation of Section 8(aX5) of the Act; thereturn to school, or leaving the warehouse for other reasonor reasons, of some of the recently hired "college student"warehousemen; Respondent's summary discharge of re-cently hired warehousemen Keith and Kevin Wessling; 105and, as has already been shown, the increase of theNorthbrook warehouse complement to precisely the sameand duties of that job were "changed by Mr. Mills." Although he had beencontractually dubbed a "Key Employee" and "warehouse distributionmanagement/customer service specialist" having "knowledge of Medline'sentire operation" such as to be "of great value to Medline" (Resp. Exh. 5),and the Baltimore position had been portrayed to him as an executive-typemanagerial or supervisory assignment, it was now bluntly put to him -afterthe election -that instead of that he would himself be required to do allsorts of routine menial warehouse work without any assistance, as a sort ofone-man-band warehouseman-in-residence without help of any kind. Asalso indicated, the requirement of posting a bond was additionally laid onhim if he did not pay his own expenses.'03 Although Mills testified that some of his subordinates (who did nottestify here) attempted unsuccessfully to get in touch with Jamison toascertain why he "never came back" to move to Baltimore, there is no otherindication that Respondent really did so, and Mills concedes there is nocorrespondence to (or from) Jamison on this matter, which Mills appears toregard as erratic behavior on Jamison's part. Mills seems oblivious to thecontents of Jamison's July 16 refiled unfair labor practices charge as anexplanation of why Jamison did not move to Baltimore.'04 E.g., testimony of warehouseman Witt as Respondent's witness thatby January 1976 he was being paid $4.70 per hour.ioJ Keith Wessling was summarily fired in November 1975 by Ware-house Manager Schempf, who tersely ordered him to "punch out and get(Continued)651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber it had been at prior to the discharge of thewarehousemen here.On January 16, 1976, 10 days before this hearing opened,Respondent amended its answer so as to set forth thefollowing defense (G.C. Exh. I(aa)) in addition to thegeneral denial it had previously interposed:Respondent states as an affirmative defense that theUnion is and has been engaged in discriminatorypractices on the basis of race, sex, religion, nationalorigin and alienage in regard to both employment andmembership in violation of public law and policy. As aresult of this conduct, the Union is not entitled to theentry of a remedial order requiring Respondent torecognize and bargain with it as sought in theComplaint herein.This amendment provoked a flurry of motions andcountermotions, resulting in my essentially pretrial orderon the first day of the hearing (ALJ Exh. 1), a copy ofwhich is appended hereto (Appendix A). The result of thatorder and actions taken by the parties in compliancetherewith was that at the conclusion of Respondent's casethe affirmative defense was, on motion of the ChargingParty without opposition, stricken out, thereby saving whatwould otherwise presumably have involved much morehearing time.C. RecapitulationWe have here then, in brief summary, a situation inwhich approximately one-third of the warehouse employ-ees of an employer, with a Board history of unfair laborpractices, attempts to organize to bargain collectively;Respondent immediately infiltrates the bargaining unitwith unnecessary "new hires," consisting of hastily recruit-ed green college students, whose employment applicationsare backdated and from whom pledges are exacted, asconditions of their employment, to vote against the Union;Respondent in rapid fire order discharges eight of itsexperienced warehousemen (seven of whom had signedunion cards), although their work had been satisfactoryand there was no diminution of work to be done in thewarehouse; after their termination Respondent requiredovertime work of the remaining warehousemen includingthe newly hired college students; and, although some of thecollege students have returned to school or left its employand the size of its warehouse complement has risen toexactly the same number as it had been before theterminated warehousemen were discharged, Respondenthas not reinstated or recalled into the bargaining unit anyof the terminated warehousemen, but has hired others intheir place. Also interlarded with the foregoing is aprogression of other unfair labor practices includinginterrogations, unlawful proscriptions of union talk andout of the building." At a later date, Schempf told Keith Wessling -afterWessling had returned to complain to SchempFs superior, McGonigle(McGonigal, McGonical) -that Wessling was discharged for tossing apaper cup at a friend of Wesslirg's, if true a seemingly flimsy basis fordischarge. As shown above, Keith Wessling had been under suspicion byRespondent of being a turncoat or of thinking of reneging on his prehirepromise to vote against the Union; he had told Barry Fript a number oftimes that he was considenng changing his mind about voting against thesolicitation even during nonworking periods, threat ofshutdown in case of unionization, and inducing anemployee -who was more or less simultaneously"reinstated" into a nonbargaining unit job -to withdrawunfair labor practices charges he had filed with the Boardagainst Respondent. The intricate network of the circum-stances involved has been delineated carefully not onlybecause of its factual complexity and the abundance ofsubordinate issues raised, but also because of the gravity ofthe offenses charged and the necessity for informedappreciation of the true flavor of the situation in relation tothe important issue of remedy which remains. Beforeproceeding with that issue, however, upon the foregoingfindings and the entire record, I state the following:CONCLUSIONS OF LAWA. Jurisdiction is properly asserted in this proceeding.B. Through the following acts, under the circumstancesdescribed and found in III, supra, Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their rights under Section (7) of the Act, and hasthereby violated Section 8(a)(1) of the Act:I. Respondent's interrogation of employees by itswarehouse foreman or shipping supervisor and agent, JohnSummers, on or about May 15, 1975, as set forth inparagraph IX(a) of the consolidated complaint herein.2. Respondent's interrogation of employees by its vicepresident, Noel S. Sterling, on or about June 10 and 17,1975, as set forth in paragraphs IX(c), (d), and (e) of saidcomplaint.3. Respondent's overly broad proscription of talkconcerning union organizational matters and solicitationby its employees on its premises during its employees'nonworking times, through its vice president, supervisor,and agent, Noel S. Sterling, on or about May 20 and June10, 1975, as set forth in paragraphs IX(h) and (i) of saidcomplaint as amended.4. Respondent's inducing an employee to withdrawunfair labor practice charges filed with the Board againstRespondent by said employee -through its vice president,supervisor, and agent, Noel S. Sterling, on or about June17, 1975, as set forth in paragraph IX(f) of the complaint.5. Respondent's termination of the employment ofeight of its warehousemen, six (Mark Ira Jamison, MarkKenney, Douglas J. Kline, Donald R. Holland, JohnChorba, and Gregory R. Fair) on May 23, 1975, and two(Daniel J. Weckler and John A. Ford, Jr.) on May 27, 1975,as set forth in paragraphs X, XI, and XII of the complaint.6. Respondent's threat, through its vice President,supervisor, and agent, Noel S. Sterling, on or about June19, 1975, of plant closure if its employees selected theUnion as their collective-bargaining representative, as setforth in paragraph IX(g) of the complaint.Union, and Fript had reminded him of his "obligation" when he took thejob.As for Keith's brother Kevin Wessling, who in accordance with hisprehire commitment voted against the Union in the June 23 election, he waslikewise terminated, allegedly for unsatisfactory attendance. He had signeda union authorization card 2 or 3 weeks after the election.652 MEDLINE INDUSTRIES, INC.C. Through its termination of its said eight warehouse-men on May 23 and 27, 1975, under the circumstancesdescribed and found in III, supra, Respondent has alsodiscriminated in regard to the hire, tenure, and terms andconditions of employment of said employees to discouragemembership in a labor organization, in violation of Section8(a)(3) of the Act.D. As set forth in paragraphs X(b), XI(b), XII(b), andXIII of the complaint, Respondent's termination of theemployment of, and failure to reinstate, said employeesinto their former or equivalent jobs in its Northbrookwarehouse collective-bargaining unit, under the circum-stances described and found in I111, supra, has been andcontinues to be for the purpose and with the effect ofdiscouraging them from becoming or remaining membersof the Charging Party Union, as well as to prevent theUnion from becoming and acting as their certifiedcollective-bargaining representative, and so as to under-mine said Union's representative status and dissipate anddestroy its majority standing, and to render impossible orimpracticable a free and uncoerced electoral choice ontheir part in the statutory election procedures providedunder the Act.E. Respondent's failure and refusal to recognize andbargain collectively with the Charging Party Union hereinas the duly authorized bargaining representative of itsNorthbrook warehouse employees, at all times on andsince May 15, 1975, under the circumstances described andfound in III, supra, and with the purposes and effects setforth in Conclusion D, supra, has constituted a continuingviolation of Section 8(aX5) and (I) of the Act, as set forthin paragraph XVII of the complaint as amended.The appropriate collective-bargaining unit is:All full-time and regular part-time warehouse employ-ees at the Employer's warehouse now located at 1825Shermer Road, Northbrook, Illinois, including summeremployees and kitmakers; but excluding clerical em-ployees, janitors, sales trainees, guards and supervisorsas defined in the Act.F. The aforesaid unfair labor practices have affected,affect, and unless permanently restrained and enjoined will'°s Failure to so provide could reward Respondent for its despoliation ofthe bargaining unit by continuing to exclude therefrom employees who maydesire to return there under union working conditions. Another reason forrequiring an offer of reinstatement to Jamison is that the circumstancespersuade me that his "reinstatement" outside the bargaining unit whileawaiting the election, ostensibly to prepare him for bigger and better thingsin Baltimore, smacks of a ploy to separate him from and eventually get himfar away from the Northbrook warehouse where he had been the sparkplugof the utionization movement. (His intenm earnings should, of course, becredited against any backpay otherwise due him.)There was some indication by Mills at the hearing. stated but notestablished, that he regards his letter of May 28, 1975 (G.C. Exh. 4), toJamison as an offer of reinstatement. I reject this canard, since at no timewas he offered reinstatement to the bargaining unit from which he wasunlawfully removed; and I also reject Mills' further unsubstantiatedsuggestion at the heanng that he was unable to find all of the warehousemenhe had discharged and, also, that they were not interested in jobs. All of theevidence here is to the contrary. Furthermore, an employer does not escapefrom the consequences -including the requirement of reinstatement withbackpay -of violating the Act by the mere device of unlawfullydischarging employees in order to break up a bargaining unit, and thenoffering to try to get them jobs elsewhere. Such a result would stab at thecontinue to affect commerce within the meaning of Section2(6) and (7) of the Act.G. It has not been established by substantial credibleevidence that Respondent, through its vice president,supervisor, and agent, Noel S. Sterling, interrogatedemployees on or about May 15, 1975, in violation ofSection 8(a)(l) of the Act as set forth in paragraph IX(b) ofthe complaint.REMEDYWith regard to remedying the unfair labor practicescomprising the violations of Section 8(a)(1) which havebeen found, the usual cease-and-desist provisions in suchcircumstances should be required. Regarding the termina-tions of the warehousemen comprising the 8(a)(3) viola-tions, the usual reinstatement offers with backpay shouldbe required. In the circumstances of this case, even though,as has been shown, three of the terminated employees(Jamison, Holland, and Fair) were subsequently rehiredinto other jobs with Respondent, since they were at no timeoffered reinstatement into the bargaining unit jobs fromwhich they were summarily ousted, I believe that, in orderto vindicate both the public wrong and their private right,they should be offered such reinstatement unconditionallyand I shall accordingly so provide.w06Whether they wish toaccept it is for them to decide; and any interim earningsthey have received may be set off in any complianceproceeding in determining backpay, if any, due. Suchbackpay should be computed as explicated by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962); Respon-dent should be required to preserve and make available tothe Board's agents its records for backpay computationand compliance determination. The usual notice toemployees posting should also be required.'07There remains, finally, on the matter of remedy, theimportant question of whether, under the somewhataggravated circumstances of this case, a bargainingrequirement should be imposed under the authority ofN.LR.B. v. Gissel Packing Co., 395 U.S. 575 (1969), asurged by General Counsel and the Charging Parties.heart of the Act, and is the very thing complained about here. Insofar asconcerns the appropriateness of any possibly efficacious and valid offer andacceptance of an equivalent job, as a possible offset to backpay liability -as, for example, is seemingly contended, in the instances of Fair andHolland -that may be shown in a compliance proceeding if such becomesnecessary.10i In this connection, at the hearing (but not in General Counsel'sposttrial brief), General Counsel and the Charging Party Union urged that anotice be required to be posted at all of Respondent's locations. However.considering the farflung extent of its industrial empire and the comparative-ly limited geographical locale of its previous infractions against the Act asshown above (involving, it is true, its same executive, Vice PresidentSterling), I do not believe so wide ranging an extension of the conventionallimited notice-posting requirement is as yet called for, even though theBoard Chairman has recently predicted increased Board concern over theproblem of recidivistic violators of its orders. (August 1976 address toAmerican Bar Association Labor Law Section, 92 LRRM 354, 355.) 1 shallaccordingly at this time limit the notice-posting requirement to Respon-dent's Northbrook. Illinois, warehouse, but with the clear warning thatcontinued heedlessness to the Act's commands may well invite such if notmore stringent remedial measures.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a previous, recent brush with the Board, Respon-dent is here again, this time on much more serious chargesincluding its discharge of eight warehousemen in adeliberately connived attempt to break up a bargainingunit and to thwart Federal labor election processes whenthe warehousemen sought to assert their statutorilyguaranteed right to bargain collectively. These are indeedserious charges, they go to the heart of the Act, they are indefiance of Congress, the Board, and national labor policy,they have been overwhelmingly established, and theywould require strong redress even if Respondent were notan unfair labor practices recidivist.108In N.L.R.B. v. Gissel Packing Company, supra, theSupreme Court in plain words emphasized the law of theland to be that an employer who deliberately clogs themachinery of the statutory Federal labor elections systemcannot be heard to complain if his employees' representa-tion desires are determined by less reliable means such astheir signed bargaining authorization credentials. As againreemphasized in strong language by the Board in TeledyneDental Products Corp., 210 NLRB 435, 435-436 (1974),where it imposed a bargaining order without an election:We can conceive of no more pernicious conduct thanthat which is calculated to undermine the Union anddissipate its majority while refusing to bargain.Since the circumstances here shown were purely ofRespondent's own creation, it must be regarded as thevictim of the sepsis which it itself introduced into theBoard's statutory fair election "laboratory" (General ShoeCorporation, 77 NLRB 124, 127 (1948)). In such a situation,Respondent may not insist for a second time upon that fairelection which it rendered impossible, nor to complain if abargaining order is issued without a second election playedon a chessboard from which it has ruthlessly swept offmany of the players in violation of the rules of the game. AGissel bargaining order is singularly appropriate underthese circumstances and it should be required. N.L.R.B. v.Gissel Packing Co., supra; Howard Creations, Inc., 212NLRB 179 (1974); Teledyne Dental Products Corp., supra;108 As has repeatedly been pointed out throughout the years and shouldbe crystal clear by this time, discriminatory discharge "goes to the very heartof the Act" (A. J. Krajewski Manufacturing Co., Inc., 180 NLRB 1071(1970)), and is the "surest method of undermining a union's majonty orimpeding an election process" (N.L.R.B. v. Sirton Tank Company, 467 F.2d1371. 1372 (C.A. 8, 1972). Such discharge alone warrants a Gissel bargainingorder. Gissel, supra, 395 U.S. at 610 and 614; Sitton, supra.109 It is also noted that the Union by telegram of May 14, 1975, placedRespondent on notice that it was engaged in organizing activities among itsNorthbrook warehousemen (C.P. Exh. 2)."o Resp. Exh. 29."' On this date Respondent sent the Union its letter (Resp. Exh. 3)declining to recognize or deal with it.I2 It is, however, observed that Respondent's answer admits theallegation of par. Vlll(b) of the complaint that it has refused to recognizeand bargain with the Union "Ic]ommencing on or about May 15, 1975"(emphasis supplied)."13 A last-ditch attempt by Respondent to withdraw its admission in itsanswer, and also from its January 27, 1976, trial outset stipulation (G.C.Exh. 2) again conceding the appropriateness of this unit, by applying to berelieved of that admission and stipulation, was rendered academic whenRespondent moved after the hearing to withdraw that application -- amotion which I granted without opposition on April 13, 1976. (Motion andorder have been incorporated into the record as ALJ Exhs. 2 and 3,respectively.)Texaco, Inc., 178 NLRB 434 (1969), enfd. 436 F.2d 520(C.A. 7, 1971).As Respondent properly contends, however, a precondi-tion to a Gissel bargaining order is that the union had helda valid "card" majority in the bargaining unit when itdemanded recognition. It is therefore essential to deter-mine whether the Union here had such a majority at thetime of its recognitional demand, which was on May 15(Resp. Exh. 2)109 and allegedly received by RespondentPresident Mills"0(if not earlier by Respondent) on May19.tl1 In order to simplify matters,"2determination will bemade here as of each of those dates.The parties have here stipulated (G.C. Exh. 2) that at alltimes on and since May 15 the appropriate bargaining unithas been that set forth in the complaint (and admitted bythe answer), and I accordingly so find, viz:All full-time and regular part-time warehouse employ-ees at the Employer's warehouse now located at 1825Shermer Road, Northbrook, Illinois, including summeremployees and kitmakers; but excluding clerical em-ployees, janitors, sales trainees, guards and supervisorsas defined in the Act.'t3May 15The parties have further stipulated (G.C. Exh. 2) that asof May 15 there were at least 26 employees t4 in thebargaining unit. The parties disagree, however, as towhether certain additional employees should or should nothave been included in the unit. In order to determinewhether the Union represented a majority of the employeesin the bargaining unit, it is necessary to ascertain whetherthe employees whose status is questioned by one or theother of the parties were in the bargaining unit. As toWeckler and Ford, who signed union cards on May 14 and15, it is the Employer who insists they were not in thebargaining unit; as to Lowman and Thurman, who did notsign union cards, it is the Union and General Counsel whoinsist they were not in the bargaining unit." 5"4 Viz, Sol Belkin, Brad Brown, George Carlberg, Ted Davis, McKinleyEdmunds, Greg Fair, Dave Flowers, Ben Franke, Donald Holland, MarkJamison, Mark Kenney, Douglas Kline, John Liston, Alan Mills, DavidOcampo, Guy O'Connor, Robert Putnam, Mark Roberti, John Sanders,Keith Wessling, Kevin Wessling, Ed Witt, Dennis Paul Youngs, VirginiaFritz, Steve Lambert, and Barry Fript. It is noted that these include thecollege students hastily installed as bargaining unit "fillers" and "diluters"under the circumstances described. Cf. Central Delivery Service of Massachu-setts, Inc., 225 NLRB 758 (1976). Cf., also, South Station Liquor Store, Inc.,d/b/a Bereason Liquor Mart, 223 NLRB 1115 (1976); Children's Hospital ofPittsburgh, 222 NLRB 588 (1976).HI The Employer's prior additional insistence that Suzie (Susie)Summers and Michael Sterling (the latter not even included or mentioned inthe Employer's Excelsior list) were also i, the bargaining unit waswithdrawn at the hearing, as was the Union's prior insistence that VirginiaFritz was not in the bargaining unit. As appears from the parties' aboveJanuary 27, 1976, stipulation (G.C. Exh. 2), the parties agree that the eightdischarged warehousemen -except for Weckler and Ford, who theEmployer continues to dispute were in the unit, and whose status isdetermined infra -were in the unit, notwithstanding their not having beenincluded in the Employer's Excelsior list and for that reason having beenchallenged by the Board agent as stated in the Regional Director's October31 report (Bd. Exh. I(g)). For some unexplained reason, warehousemanChorba is also not included in the Employer's Excelsior list; but the parties654 MEDLINE INDUSTRIES, INC.Weckler and FordRespondent maintains that its warehousemen Wecklerand Ford were not in the bargaining unit. I do not agree.Credited testimony 116 establishes that Weckler andFord, high school students, entered Respondent's employin its Northbrook warehouse in the late summer or earlyfall of 1974, continuing there until their summary dischargewithout prior intimation on May 27, 1975, shortly afterthey signed union bargaining authorization cards. Whenthey were hired it was for part-time work on a regular andnot temporary or seasonal basis. In no way were they toldthat they were being hired on a temporary basis or onlyduring their school year. They worked in the warehouseunder a succession of supervisors -Chapman, Ramirez(Ramarez), and Warehouse Foreman or Shipping Supervi-sor Summers. They worked Monday through Friday, 10 or15 hours every week, after school. During school vacationtimes, they worked in the warehouse full time. Their workconsisted of sweeping and removing garbage from thewarehouse, as well as stocking the warehouse shelves,loading trucks, and doing other tasks performed by thefull-time warehousemen. They were (like other warehouse-men) hourly paid, at $2.50 per hour, with Social Securityand other taxes withheld from their pay; they were paidtwice a month the same as other warehousemen, andpunched the same timeclock as other warehousemen.As has previously been indicated in another connection,Weckler was approached in the warehouse by WarehouseForeman Summers on May 15 -the day after Wecklerhad signed a union authorization card (after he had askedand Jamison had assured him he could not be fired fordoing so; Ford similarly signed a union card on May 15after having taken it home on May 14 to discuss it with hisfather) -and Summers asked him, "What is your feelingabout the union," to which Weckler replied he had not yetmade up his mind (although he had in fact signed a unioncard the day before), but that if he could make $3 an hourduring the summer he would have no need for a union,whereas otherwise he might. In no way did Summersindicate or intimate that Weckler's job would not lastthrough (and beyond) the summer.At the end of the workday on Tuesday, May 27 -not apayday -Weckler and Ford were called into Summers'office and summarily discharged. In no way had their workever been criticized. Their school term was not even over.Although in no way were they less busy at work thanbefore, Summers told them that "Business [is] slow," butadded that they would be the first to be recalled whenRespondent started hiring again. At the same time theywere terminated, Respondent also had in its employ in thewarehouse two other part-time high schoolers in the samecategory, neither of whom had signed a union card.Neither of these was discharged. Although Respondenthave stipulated (G.C. Exh. 2) that he was indeed in the unit at least as ofMay19.Primarily of Weckler, whom I observed to be a most upstanding andpersuasive witness. Although Ford did not testify, the proof. including thatof Respondent's witnesses Sterling and Mills, establishes that Ford was inthe same category as Weckler."7 I have already detailed, and need not here repeat, my reasons forrejecting Respondent President Mills' incredible alleged "explanations" forthe summary discharge of Weckler and Ford (II ,B.,2, supra).subsequently hired two other part-time warehouse employ-ees in place of Weckler and Ford, at no time has Weckleror Ford been reinstated or recalled.In no way was any of the foregoing testimony disputedby Chapman, Ramirez, or Summers -none of whom,without explanation, was produced by Respondent totestify. '7Weckler's employment application (Resp. Exh. 7) con-tains the notation at the top, in red ink: "2.50 perm pt T,"followed by "O.K." and initials.Upon the foregoing credited proof, I find and concludethat Weckler and Ford were regular part-time employees ofRespondent in its Northbrook warehouse on May 15 and19, 1975, as explicitly conceded by President James Millson cross-examination, and members of the stipulatedappropriate bargaining unit which expressly includes"regular part-time warehouse employees" (G.C. Exh. 2). L8Virginia LowmanRespondent contends that Virginia Lowman should havebeen included in the bargaining unit. For some unex-plained reason, Respondent did not produce her to testify.Accordingly, it is necessary to look to the testimony ofothers, to a degree conflicting, to attempt to ascertain thenature of her work and responsibilities.Comprehensive and detailed testimony concerning theactual work and responsibilities of Virginia Lowman wasprovided by Douglas J. Kline, a kitmaker who was amongthe warehouse workers unlawfully terminated by Respon-dent on May 23. Kline demonstrated himself to be a highlycredible witness with a precision of factual deliveryimpervious to searching cross-examination. I was accord-ingly favorably impressed with his testimony, which Iconsequently credit as about to be described, although theaccount which follows is also based in part upon testimonyof Respondent's witnesses Nannetti and Fair.Kline entered Respondent's employ as a kitmaker inFebruary 1975. Respondent's kitmakers, of which it hadfive when Kline started, were paid on a piecework basis.After eight or nine weeks as a kitmaker, Kline wastransferred to order-picking in the warehouse, selectingand conveying merchandise for shipment.Dynacor's kitmakers assemble and pack necessaryingredients for hospital admission kits, "Pap smear" (i.e.,gynecological examination) kits, thermometer kits, and"child's kits." A "hospital admission kit," for distributionto and use by hospital in-patients, consists of such items assoap, soap dish, wash basin, emesis (i.e., vomiting) basin,carafe and tumbler, mouthwash, and Kleenex. A "child'skit" is somewhat the same but includes a comb, coloringbook, and crayons. Kitmakers usually obtain the necessaryingredients for these kits by writing out and handingrequisitions to Warehouse Foreman Summers, who in turnus1 That their work hours and conditions fully warrant and, indeed.require them to be included in the bargaining unit, see, e.g., Multi-MedicalConvalescent and Nursing Center of Towson, 225 NLRB 429 (1976);Stockham Valve & Fittings. Inc. 222 NLRB 217 (1976); L and A InvestmentCorporation of Arizona 221 NLRB 1206 (1975); Sears. Roebuck and Co.. 193NLRB 330 (1971); Sears, Roebuck and Co.. 172 NLRB 1266 (1968); BoothBroadcasting Company, 134 NLRB 817. 820(1961).655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgives them to warehouse order-pickers; at times, kitmakersthemselves obtain items directly from the shelves.Respondent's kitmaking activities are a branch of itsDynacor Division, headed by Respondent Vice Presidentand Director Leonard T. Fript, whose second in commandis Anselmo (Sam) Nannetti, Respondent's director ofproduct development and head of the kit department.Virginia Lowman, here in question, worked directly underNannetti, in an office which she shared with Vice PresidentLeonard Fript's secretary, next to or near that of Nannetti,with her own desk, file cabinet, and telephone, in adifferent building from the warehouse, across the hall fromthe office of President Mills and Vice Presidents Sterlingand Fript.Kline received his orders each day from VirginiaLowman, who told him -as well as the other fourkitmakers -what kinds and how many kits to assemble,pack, and ship, handing them slips which they returned toher in her office near Nannetti's in the Company'sexecutive offices in the other building, when their workassignment was completed. Lowman, who in that otherbuilding had her own desk, telephone, and file cabinet,would then see to it that completed orders were dispatchedas required. Lowman also in her own handwritingmaintains and makes all entries on Dynacor Division's kitcontrol record system (Resp. Exh. 23), including hospitalcustomer names and addresses, account numbers, sales-men's numbers and geographical locations, availabilitydata, vendor specifications and control numbers, ordercontrol numbers, handwritten designation of locationswhere "to be made" when contracted out, and dataincluding dates of receipt and issue, as well as, in certaincases (Resp. Exh. 24), cost data -all in all, forms,information, and a process which appear to involve andrequire a degree of books-and-records-keeping and systemssophistication seemingly usually beyond the qualificationsor job specifications of a warehouse laborer. These recordsare based upon information supplied to Lowman byNannetti, and are kept in the warehouse so that kitmakersmay have access to them and so that, upon completion ofpiecework, they can be given to Lowman for paycomputation purposes. In connection with her responsibili-ties, Lowman herself spent perhaps as much as half of hertime in the kit assembly area (the other half in the office),usually concerning herself with kits to be stocked in thewarehouse. Lowman occasionally herself worked on"special order" kits, and perhaps occasionally also onregular kit orders. Lowman assigned work to the kitmakerseven to the extent of directing them to stop one kind ofwork and do another, telling them to "do it and get it donefast," and the kitmakers complied. When Kline neededtime off for sickness, it was Lowman he contacted. Nokitmaker did work or had a work role comparable to thatof Lowman.Respondent Director of Product Development Nannetticonceded that up to March 1974 Lowman was a warehousekitmaker who also handled paperwork. According toNannetti, at that time (March 1974), however, Lowmanwas assigned to the corporate office area to do all of the"9 According to Nannetti, Lowman punches a timeclock, as dokitmakers. but perhaps also as do some office employees."paperwork" on the kits, as well as to perform othercorporate officework in the corporate offices, and also to"cover" for or share some of the work of Respondent VicePresident Fript's secretary and Nannetti's secretary.Among other things, this entailed taking orders fromRespondent's farflung sales force, and assembling compa-ny catalogs in a warehouse area with which kitmakers werein no way concerned; and also answering corporate officetelephones, including two direct private lines apart fromthe switchboard. She also answered inquiries from custom-ers concerning deliveries and shipping. In these capacities-all still according to Nannetti -Lowman had access tocorporate office files and records and was free to consultthem as necessary in connection with such of herresponsibilities as were unconnected with kits. And, alsoaccording to Nannetti, Lowman has continued to doessentially this until the time of this hearing, devotingabout 25-30 percent of her time to office work. Her hoursare 8 to 4:30, the same as kit department employees; theoffice secretarial help generally works from 8:30 to 5 or5:30. Lowman was paid at an hourly rate, unlike thepiecework basis of kitmakers.119According to Nannetti,she was the only female who wore a smock in the factory,and some females in the other offices also wore smocks.'20Finally, according to Nannetti, in June (1975) with theadvent of a new female office employee, Lowman wasmoved to the kit area where she has her own "counter" or"table," but with no change in her functions or responsibil-ities except that she no longer answers office telephones.And although, according to Nannetti, she has never hadpower herself to hire, fire, suspend, lay off, recall, transfer,reward or promote, her recommendation regarding any ofthese would carry weight with him.Since Nannetti concedes that the nature of Lowman'swork has not essentially changed since March 1975, it isdifficult to understand why her work in May and June1975, at the time of the election, did not similarly set herapart from the warehousemen and kitmakers and thusmake her -since she was more allied with Nannetti andmanagement -inappropriate for inclusion in the bargain-ing unit of rank-and-file warehousemen and maintenanceworkers, particularly in view of the exclusion from that unitof all "clerical employees."Respondent's own witness Gregory Fair -who, it willbe recalled, was rehired by Respondent into another jobshortly after his May 23 termination and had progressedwell since then and is still in Respondent's employ -alsotestified on this subject. After his rehire, he workedtemporarily in the kit department for around a week or sobefore the election (June). Nannetti took him there and"gave me ... to a lady ... who was more or less runningthe show and handling the paperwork ...VirginiaLowman," who showed and told Fair what to do, and whowas "over me" and was "[my] immediate supervisor"(Fair's testimony). At no time during his 2 weeks in the kitdepartment did Fair see Lowman working on kits; she hada desk or table about 25 feet from the kitmaking area,where she controlled all the kit "paperwork." All kitmak-ers, including Fair, apprised her of the work they did.1)0 Kline saw a female kitmaker also weanng a smock in the factory.656 MEDLINE INDUSTRIES, INC.Upon the basis of the described credited testimony in therecord as made, I find and determine that VirginiaLowman was not a member of the stipulated appropriatebargaining unit. While it is unnecessary to go so far as toconclude she was a supervisor, arguably she presents someof the hallmarks of one as defined under the Act, sincecredited testimony establishes that she exercised responsi-ble authority over others, who complied with her direc-tions, and Nannetti conceded that her recommendationsalong lines enumerated in Section 2(11) of the Act carriedweight with him, she thereby having power "effectively torecommend" (id.) supervisory actions.'21Even if she werenot a supervisor, she was properly excludable from thebargaining unit for a number of reasons. While thestipulated unit includes "kitmakers" it contains a blanketexclusion of all "clerical employees." Lowman was notessentially a "kitmaker" -she was not even paid as such-and, if not a supervisor, was more in the nature of anadvanced clerical employee, with at least a very substantialif not preponderating line of full-scale clerical and officeresponsibilities. She was closely linked to management,'22with her links to warehouse laborers being on the tenuousside and hardly more than those of a foreman, supervisor,or clerical who necessarily has contacts with them in thecourse of their daily work. The basic, preponderatingnature of her duties set her clearly apart from the rank-and-file laboring kitmakers. Rather than being a kitmaker,she was -if not a supervisor -a seemingly high-grade,all-around aide or "girl Friday" to Respondent's executiveNannetti in the flow if not management of the DynacorDivision kit fabrication operation. There is thus nodemonstrated community of interest between Lowman andthe warehousemen's unit such as to warrant acceding toher employer's demand -she makes none -that she beincluded in the unit, since she holds essentially a differentjob which is much more closely aligned with her employer'sinterests than with those of the rank-and-file warehouse-men with which her employer insists she be included forvoting purposes.'23Finally, Lowman was not even included in the Employ-er's Excelsior list (Bd. Exh. I(d)) furnished by the Employerto the Regional Director as a list of its employees in thebargaining unit. The Employer thus itself of its ownvolition, knowing what it did, did not include her nameupon a list of unit members which it, in association with itscounsel, represented and submitted to the Board ascomplete and accurate. While not going so far as to say121 In this connection, as has frequently been pointed out, it is jobpowers and not job titles which are controlling in determining supervisorystatus under the Act. "Of course, the important thing is the actual duties andauthority of the employee, not his formal title." N.LR.B. v. Quincy SteelCasting Co., Inc., 200 F.2d 293. 2%96 (C.A. 1, 1952). See also InternationalAssociation of Machinists, etc. v. N.LR.B., 311 U.S. 72, 80 (1940); N.LR.B.v. Patent Trader, Inc., 415 F.2d 190, 199 (C.A. 2, 1969); Square Binding andRuling Co., Inc., 146 NLRB 206, 210 (1964), and cases cited. That any one ofthe powers listed in Sec. 2(1 1) of the Act, without more, is sufficient, see 25NLRB Ann. Rep. 45 (1960); N.LR.B. v. Elliott-Williams Co., Inc., 345 F.2d460, 463 (C.A. 7, 1965); N.LR.B. v. City Yellow Cab Company, 344 F.2d 575,580 (C.A. 6, 1965); N.LR.B. v. Southern Bleachery & Print Works, Inc., 257F.2d 235, 239 (C.A. 4, 1958), cert. denied 359 U.S. 911 (1959). Theseconsiderations apply even though much or most of the person's time is spentin routine production or maintenance work -not the case with Lowman.N.L.R.B. v. Browne & Sharpe Manufacturing Company, 169 F.2d 331 (C.A. I,1948).that the Employer is now necessarily estopped fromchanging its position and that it is cemented to its Excelsiorlist, it would nevertheless seem that its own affirmativeexclusion of Lowman from the unit is properly a circum-stance -in the nature of an admission later retracted orexplained -to be considered and given deserved weight inthe total situation. Cf. N.LR.B. v. North Arkansas ElectricCooperative, Inc., 412 F.2d 324, 328 (C.A. 8, 1969).The facts, as shown above, are not inconsistent with theposition thus originally taken by Respondent itself inexcluding Lowman from its own Excelsior list of bargain-ing unit members. It has not shown itself to have beenwrong. The essential truth of the matter would seem tohave been, then as now, that Lowman was indeed basicallya "clerical employee," a category expressly excluded fromthe stipulated unit. Even though Lowman might haveworked much of her time in the factory, that would not initself qualify her for inclusion in the unit. So do foremenand even, at times, managers. It is the basic nature of theduties performed, rather than the physical site involved orencompassed -although, to be sure, the latter is acircumstance to be considered -which determines unitinclusion or exclusion.i24All things considered, I believethat Lowman's status clearly tilts toward the clerical withties to management, rather than toward production andmaintenance with basic community of interest with rank-and-file warehousemen, and I accordingly find that sheshould not be included in the bargaining unit.ThurmanRespondent finally insists that Roosevelt Thurman isincluded in the bargaining unit. Again I cannot agree.Roosevelt Thurman, in his midthirties, according to adoctor's certificate in evidence (G.C. Exh. 45) which VicePresident Sterling testified was presented to Respondent"at the beginning of 1975," suffers from "severe HBP" (i.e.,high blood pressure or hypertensive heart disease), appar-ently involving (according to Sterling) a "kidney problem,"as well as from a form of "Anemia. Needs work-up & to behospitalized." (G.C. Exh. 45.) Sterling also testified thatThurman's condition "had worsened," that to his knowl-edge he was hospitalized at least twice between Januaryand May 1975, and that since at least February 1975 hehad periodically been hooked up, in hospital or clinic, to anontransportable kidney dialysis machine.122 Cf., e.g. N. LR.B. v. Quaker City Life Insurance Company, 319 F.2d690, 694 (C.A. 4, 1963); CFdl Steel Corporation, 196 NLRB 470 (1972);Savage Arms Corporation, 144 NLRB 1323 (1963); General ElectricCompany, 120 NLRB 199, 201 (1958); The B. F. Goodrich Comtpny, 115NLRB 722 (1956); Minneapolis-Moline Company, 85 NLRB 597 (1949);Palace Laundry Dry Cleaning Corporation, 75 NLRB 320, 323, fn. 4 (1947);Continental Can Company, Inc., 74 NLRB 351, 354 (1947); Ford MotorCompany, 66 NLRB 1317, 1322 (1946).123 '[T fhe Board's pnmary concern is to group together only employeeswho have substantial mutual interests in wages, hours, and other conditionsof employment." 15 NLRB Ann. Rep. 39 (1950). Cf. Bekins Moving &Storage Co. of Florida, Inc., 211 NLRB 138 (1974); Salow, Elvin Co., 209NLRB 833 (1974): Astronautics Corporation of America, 210 NLRB 652(1974).124 Cf. Winn-Dixie Stores, Inc., 153 NLRB 273, 301-302 (1965),enforcement denied in unrelated aspect 410 F.2d 1119 (C.A. 5, 1969);Tubesales, 146 NLRB 1064, 106667 (1964).657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Thurman had worked as an order-picker in theNorthbrook warehouse commencing in 1972, he has notworked regularly since, at the latest, the end of 1974. Thelast day of all that he showed up for any "work" was onMarch 24, 1975, for I day. The testimony of Vice PresidentSterling shows that when Thurman came in on that day(March 24) Sterling questioned him about whether hecould work, considering his condition and need to be onthe dialysis machine. Although Thurman apparently lastedthat day out, he never returned, according to Sterlingbecause of his continuing illness, and he has been replacedand removed from Respondent's work staff. The last dayThurman had "worked" prior to his I-day attempt ofMarch 24, 1975, was on December 31, 1974, when he wasat work for less than 2 hours (G.C. Exh. 44). He wasallegedly -according to Respondent's own self-servingrecord entries, made at an undisclosed date by anundisclosed person -finally removed from its rolls"effective" May 30, 1975, because he hadprior thereto "leftbecause of illness -unable to work at this time" (Resp.Exh. 14).125 On March 30, 1975, Respondent had written toThurman, pointing out that he had already or again"missed 4 payrolls" -or perhaps around 2 months' work,as of that time -thus indicating his last possible regularwork was as far back as January 1975. (Resp. Exh. 15. Asshown above, actually it was at least as far back asDecember 1974.) Although in the same letter Respondentasked him, "When can we expect you to return to work,"there is no indication he ever replied. Indeed, theindication is to the contrary, since a subsequent letter fromRespondent to him on May 22 (Resp. Exh. 16) states hehad not paid for health insurance premiums previouslyrequested, and once more asks "when or if you expect toreturn to work" (emphasis supplied) -once again with noresponse from him. It is conceded by Sterling that he hasbeen replaced and removed from Respondent's rolls.Notwithstanding these established facts, Respondentinsists that Thurman, who did not testify, should beincluded in the bargaining unit. I do not agree. He is nolonger a regular employee, as the stipulated unit definitionrequires (G.C. Exh. 2), and there is no reasonablelikelihood or expectation of his return as such in theforeseeable future. Indeed, it is highly speculative whetherhe will return at all, and it has in no way been establishedthat he will or that he even may. Such evidence as has beenproduced here strongly indicates to the contrary, that hehas long since abandoned his employment with Respon-dent. He has long since even allowed his health insurance125 Respondent's employee guide (G.C. Exh. 33) makes it plain that allabsences by reason of sickness are regarded as "involuntary" or unexcused,but are allowable for not over a maximum of 30 days -a period farexceeded by Thurman.129 It has not been shown whether or to what extent premiums wereprepaid, nor what the premium period is under the policy, which appears tobe a group reporting form.127 I.e., the signed cards of John R. (Jack) Liston, John Sanders, Stephen(Steve) T. Lambert, Ben W. Franke, Mark Ira Jamison. Gregory (Greg) R.Fair, Mark (A.) Kenney, Douglas J. Kline, Donald (Don) R. Holland,George Gunnar Carlberg, David M. Ocampo. Dennis Paul Youngs, DanielJ. Weckler, John A. Ford Jr.. Edward (Ed) Michael Witt, and Bradford J.(Brad) Brown.-2a Only the Youngs and Witt union cards are challenged in Respon-dent's posttrial brief, although at the hearing additional cards were objectedto and challenged on technical grounds. It is assumed from this thatto lapse, even though his Employer had for a while after hestopped working continued that coverage '26 at its ownexpense (which he seemingly has not seen fit to reimburse).Under these circumstances, Respondent's insistence thatThurman be included in the bargaining unit is in my viewmisplaced, and I find and determine that he should not be.Cf. Davis Transport, Inc., 169 NLRB 557, 562 (1968), enfd.433 F.2d 363 (C.A. 6, 1970); Sullivan Surplus Sales,' Inc.,152 NLRB 132, 155-156 (1965); The Horn & HardartCompany, 147 NLRB 654, 659-660 (1964); Taunton SupplyCorp., 137 NLRB 221, 222-223 (1962).May 19As stipulated by the parties, the only change in thebargaining unit's composition between May 15 and 19 wasthe addition of John Chorba, who the parties agree isproperly to be included therein as of that date, therebyraising the number in the unit from 28 as of May 15 to 29as of May 19.It is accordingly found and concluded that the appropri-ate bargaining unit here consisted of 28 employees on May15 and 29 employees on May 19, 1975.It remains to consider whether the Union on those dates(May 15 and 19) held valid bargaining representationauthorizational credentials (cards) from a majority of those28 or 29 employees.Substantial credible evidence establishes that on May 15as well as May 19, the Union held 16 bargainingrepresentation authorizational cards signed by unit mem-bers; 127 but the Employer challenges 2 of those cards asinvalid -namely, those of Youngs and Witt. 28YoungsJamison, the principal solicitor of the union cards,testified that after he had thoroughly oriented Youngs, anorder-picker, concerning the supposed benefits of unionaffiliation on May 13, continuing into May 14, includingshowing him the union bargaining representational desig-nation card, which Youngs studied and indicated hewished to think about, on May 15 Youngs or warehouse-man Liston returned the signed Youngs card to Jami-son.t29It is undisputed that the signature on the card (G.C.Exh. 20), which is dated May 15, 1975, is that of Youngs.Testifying as Respondent's witness, Youngs attempted toplace a different slant on the circumstances attending hissigning of the card. According to Youngs, he at firstdeclined to sign the card "because I really was notchallenges to union cards other than those of Youngs and Witt have beenabandoned. In any event, they were ruled upon at the hearing andestablished by substantial credible evidence to be valid and efficaciousbargaining designational appointments.i29 Jamison also testified that he had told Youngs that his signing wouldbe kept confidential, indicating to Youngs that he had no cause fortrepidation about signing the card, and that he also had given Youngs acopy of the Union's reassuring booklet (G.C. Exh. 27, quoted supra, fn. 15)to that effect. Jamison further testified that he also indicated to Youngs thatYoungs' and another card had given the Union a majority of cards amongthe warehousemen; and that Jamison and his fellow warehousemenorganizers wanted to be certain that the Union had such a majonty even ifthe recently hired "college kids" should be considered to be in thebargaining unit, as to which Jamison and his associates were uncertain.None of these circumstances reduces the efficacy of the union card signedby Youngs.658 MEDLINE INDUSTRIES, INC.interested in any Unions" and did not want to join a union.Youngs claims that "about ten more times ... at least,"later that day, while at work, Jamison, usually accompa-nied by Kenney, as well as Ocampo and Liston (otherwarehousemen), asked him to sign but he continued torefuse, with Jamison and Kenney asking him if he was a"company man." Youngs asserts that much the same kindof persuasion or importuning continued on the next day(May 14). On May 15, still according to Youngs, heobserved the words "sold out" scrawled in various places(such as discarded boxes and shelves) including his order-picking handcart and order box. Youngs asserts that laterthat day, in the parking lot, when Jamison asked him whyhe was so much against the Union, he answered "becauseof Union violence," citing instances. Still according toYoungs, when fellow warehouseman Liston later thatafternoon again called him a "company man," asked himto sign a card, and indicated "it is just for an election,"Youngs said, "give me the G-damn card, I will sign it." Afew minutes later, when Liston returned with the card,Youngs personally dated and otherwise filled it outcompletely in his own handwriting, and signed andreturned it. According to Youngs, when he asked Jamisonthe next day whether he had "mailed the card yet" andJamison replied that he had, Youngs remarked, "That istoo bad." Youngs added to the foregoing account on cross-examination, testifying that a day or two later whenJamison asked him how he was going to vote, he toldJamison that it was none of his business and that he was"very tired of hearing all of the union bulls-t" andreminded him that "I signed the card," which drew theretort from Jamison that "for a guy your size, you shouldnot have such a big mouth ...[You'd better] get out ofhere or I will kick your a-." 130 Youngs also added oncross-examination that later that day he visited CompanyVice President Sterling in his office, informed him tha. hehad signed a union card, and asked him how he could get itback, but that Sterling told him, "That is really too badthat you did that .... [they're your] bargaining agent," atwhich Youngs asserted to Sterling that he did not knowthat and "thought it was just for an election," but thatSterling advised him there was basically no way he couldget the card back. It is not claimed that Youngs at any timecanceled, revoked, withdrew, or attempted to have his cardinvalidated or returned. (He is 23 years old and attendscollege.)130 Although Jamison is shorter than Youngs, who is 5'11" and weighsaround 125, Jamison is heavier. However, as observed, Jamison by nomeans conveys the impression of being a bellicose, fighting. or even amuscular type.131 Youngs' testimony is inconsistent with that of Respondent VicePresident Sterling, who testified that Youngs told him that Jamison haddeclined to get Youngs' card back for him. Youngs testified to no suchthing.132 To the same effect, see Texaco. Inc. v. N.LR.B., 436 F.2d 520, 524(C.A. 7, 1971); N.LR.B. v. American Art Industries, Inc., 415 F.2d 1223,1228-29 (C.A. 5, 1969), cert. denied 397 U.S. 990 (1970); InternationalUnion, UA W [Preston Products Co.] v. N.LR.B., 392 F.2d 801, 807-808(C.A.D.C., 1967), cert. denied 392 U.S. 906 (1968); N.LR.B. v. SouthbridgeSheet Metal Works, Inc., 380 F.2d 851, 855-856 (C.A. 1, 1967); InternationalUnion of Electrical. Radio and Machine Workers, AFL-CIO (S.N C.Manufacturing Comparrnv) v. N.L. R B.. concurring opinion of Justice Burger,352 F.2d 361 at 363-364 (C.A.D.C.. 1965), cert. denied 382 U.S. 902 (1965);On cross-examination, Youngs first insisted he did notread his union card before signing it. When he wasthereupon confronted with all of his own handwritingthroughout the card, he claimed he read only so much of itas was necessary to fill in the blank spaces, and no otherwords. I find this most difficult to accept, and, afterobserving and assessing Youngs' embarrassed posturingsand facial configurations as he delivered himself of thistestimony, I do not believe it.131After observing and comparing the testimonial demean-or of Youngs with that of Jamison, I have no hesitation inpreferring that of Jamison and therefore crediting Jami-son's account over that of Youngs. As a witness, Jamisonimpressed me well, particularly considering the effective-ness with which he withstood a lengthy and gruelling cross-examination ranging from one day into the next. Incontrast, I was not at all well impressed with Youngs, who,among other things, as indicated, uttered some testimonyconcerning the circumstances under which he filled outand signed his card which is unworthy of belief. Youngs'ill-concealed, smoldering rancor toward Jamison may wellhave colored his account of the purported events hedescribed, which may thereby have taken on a differentcoloration in his mind; observing him as he testified, I hadthe impression that he was at least embellishing, if notcreating, while he was on the witness stand. He is still inRespondent's employ and testified under its watchful eyeas its seemingly willing and not disinterested witness.Furthermore, he concedes he at no time made any attemptto retrieve, withdraw, or cancel his union bargainingauthorization card, which he could readily have done andwhich, with his education and obvious intelligence, he musthave known he could easily have done. (I also have greatdifficulty in believing that Vice President Sterling, who wasopenly interested in defeating the Union, really indicatedto Youngs that there was no way he could withdraw orannul his union authorization card.)The Supreme Court has had occasion to warn againstacceptance of interested employees' postfacto ruminationsand second thoughts, as here, concerning their allegedsubjective thoughts and "intentions" at the time theysigned union bargaining authorization cards, indicatingthat such testimony is not only suspect but inefficacious (asin the case of other written instruments) to overcome theclear language of such cards. N.LRB. v. Gissel PackingCo., Inc., 395 U.S. 575, 584, 601-609 (1%969).132N.LR.B. v. Cumberland Shoe Corporation, 351 F.2d 917 (C.A. 6, 1965);N.LR B. v. Mid- West Towel and Linen Service, Inc., 339 F.2d 958, 963 (C.A.7. 1964); N. LR.B. v. Stow Manufacturing Co., 217 F.2d 900, 902 (C.A. 2,1954), cert. denied 348 U.S. 964 (1955); Joy Silk Mills, Inc. v. N.LR.B., 185F.2d 732, 743 (C.A.D.C., 1950), cert. denied 341 U.S. 914(1951); N. LR B. v.Sunshine Mining Co., I 10 F.2d 780, 790 (C.A. 9, 1940), cert. denied 312 U.S.678 (1941); Hedstromn Company, a subsidiary of Brown Group. Inc., 223NLRB 1409 (1976); Marie Phillips, Inc., 178 NLRB 340 (1969), enfd. 443F.2d 667 (C.A.D.C., 1970), cert. denied 403 U.S. 905 (1971); McEwenManufacturing Company, 172 NLRB 990, 993-994 (1968), enfd. 419 F.2d1207 (C.A.D.C.. 1969), cert. denied 397 U.S. 988 (1970); Levi Strauss & Co.,172 NLRB 732, 734-735 (1968), enfd. 441 F.2d 1027 (C.A.D.C., 1970); G &A Truck Line, Inc.. 168 NLRB 846 (1967), enfd. 407 F.2d 120(C.A. 6, 1969);American Cable Systems, Inc.. 161 NLRB 332, 333-334 (1966), enfd. asmodified 414 F.2d 661 (C.A. 5, 1969), cert. denied 400 U.S. 957 (1970);Dubois Fence & Garden Co., Inc. 156 NLRB 1003 (1966); Gorbea, Perez &(Continued)659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all of the circumstances, I find and determineupon the record as a whole, including resolution ofcredibility based upon comparisons of testimonial demean-or as observed, that Youngs' union card was signed,executed, and delivered by him of his own volition withoutduress, threat, or coercion, without any limiting statementthat it was to be used only for an election or used for anypurpose other than that stated on the card, and with a clearunderstanding on his part that it was what it plainly statesit is: an authorization of the Union as his "collectivebargaining agent," and that at no time has that authoriza-tion been revoked, canceled, or withdrawn.WittEdward (Ed) M. Witt's union card -the same as othershere -was given to him on or about May 13 by Jamison,who properly explained its purpose, and who received itback from him, fully filled in (with Witt even volunteeringthereon to serve on the employees' union committee) andsigned, on May 15. Although Jamison did not personallysee Witt sign the card, it was not only placed into Witt'shands by Jamison but also returned into Jamison's handsby Witt himself. While it is undated, Jamison swore hereceived it back from Witt on May 15 and that he(Jamison) turned this card in with the others. The reverseside of the card bears the same official date/time receiptstamp of the Board's Chicago Regional Office as the othercards -early afternoon of May 20, 1975 (G.C. Exh. 22).Appearing as a witness for Respondent, Witt -who isstill in Respondent's employ in its Northbrook warehouse-concedes that he filled in and signed the union card inquestion on May 15. However, he testified to vacillating,stumbling, and varying versions of the alleged circum-stances under which he executed it. His first version wasthat, when Jamison asked him on May 14 or 15 whether hewanted to sign the card, he told Jamison he did not knowbut would like to think about it and discuss it withsomeone. His second version -after some prodding byRespondent's counsel -was that Jamison further indicat-ed to him that "it was to obtain information about aunion," 133 but also that it wasfor "representation of a unionMorell, S. en C, 133 NLRB 362, 370(1961), enfd. as modified 300 F.2d 886,887 (C.A. I, 1962).133 This strikes me as a most improbable statement for Jamison to havemade. I do not believe he made it.134 Again the latter portion of this remark, seemingly at odds with thefirst portion, strikes me as most unlikely for Jamison to have said, and --again, particularly observing Witt's discomfiture as he added this qualifica-tion -I cannot accept it. It is also observed that, after his testimony wasreread to him, Witt as well as Respondent's counsel appeared tosuggest the official reporter was transcnbing his testimony incorrectly amost unusual and unwarranted accusation.i35 It is observed that, even if both Virginia Lowman and RooseveltThurman were included in the bargaining unit, the Union would still havecommanded a clear majority on both dates (i.e., on May 15, 16 of 30employees or 53.3 percent; and on May 19, 16 of 31 employees or 51.6percent).It is to be noted as previously mentioned in an unrelated connection(supra, fn. 17) -that the Union's May 15 recognitional/bargaining requestletter set forth a differently worded bargaining unit, differing from the onestipulated here in only the following respect(s): The unit as stated in theUnion's May 15 recognitional letter (Resp. Exh. 2) included only "allwarehouse and maintenance employees" (which automatically includedregular part-time warehouse and maintenance employees) and excluded"office employees, temporary and casual employees" (and others). The unitthat was involved" (emphasis supplied). On further proddingduring direct examination, Witt's third (or perhaps fourthor fifth) version was that Jamison said "it was for obtaininginformation about a union and representation that, youknow, a union could give you and that no way it was apromise that you'd be represented by the union."' 34Wittreplied that he would think about it and talk it over withhis brother-in-law, a union steward After discussing it withhis brother-in-law, Witt signed the card the next day -according to his own testimony, after reading it.Starting as a Northbrook warehouseman at $3 an hour inFebruary 1974, by January 1976 Witt was the recipient ofprogressive increases to $4.70 per hour.Under the described circumstances, there is no doubt inmy mind that Witt's union card should be counted and I sofind and determine. Without need to emphasize myimpression of Witt as a seemingly uneasy and slipperywitness anxious not to displease his employer, and perhapsunable to draw a sharp line between hard facts as theytruly occurred and post facto redesign possibly promptedby current self-interest, and to that end unskillfullyresorting to an allegedly defective and bleary memory, it isclear that he did sign the card after its purpose wascorrectly explained to him by Jamison, and after hediscussed it with his brother-in-law, gave it some thoughtand read it over. The terms of the card are in plainlanguage, and I believe and find Witt clearly understoodthem to mean what they say. His union card should becounted. See Gissell and other cases cited supra inconnection with the Youngs card.The union cards of Youngs and Witt were thus properlyincludible in the foregoing 16 signed union cards. Accord-ingly, on May 15 and 19, 1975, the Union held validbargaining representational authorization cards from amajority (on May 15, from 16 of 28 unit employees, or 57.1percent; and on May 19, from 16 of 29 unit employees, or55.2 percent) of the employees in the appropriate bargain-ing unit, and its lawful bargaining authority on their behalfhas been established as of both of those dates, and I so findand conclude.'35as stated in the parties' June 6 Stipulation for Certification Upon ConsentElection (Bd. Exh. I(c)) included "all warehouse employees ... includingall full-time and regular part-time employees and summer employees butexcluding clerical employees land others]." Each of these units is, ifanything, arguably narrower and more favorable to the Union than the onealleged in the complaint, admitted in the answer, and stipulated (G.C. Exh.2) at the hearing herein. Thus, under any of these "other" units, as well, theanrithmetic of the situation would be no less favorable to the Union and itwould still have controlled a clear majonty on either of the dates inquestion.It is further noted that if the college students hastily hired -seeminglyhired only for the summer vacation penod, but certainly (as here found)hired only as "fillers" for the purpose of unlawfully diluting the bargainingunit and to displace regular warehousemen, and on their prehire promise tovote against the Union -were excluded from the bargaining unit as theproducts and instruments of Respondent's connived attempt to dilute anddestroy the bargaining unit, the Union's majonty on May 15 and 19 wouldbe substantially higher.It has long been settled that employees discharged in violation of the Act,within the context and time frame of an impending statutory election underthe Act, have the right to vote in a representation election. WashingtonAluminum Company, Inc., 126 NLRB 1410, 1411 (1960), affd. 370 U.S. 9(1962).That any possible subsequent loss of union nmajonty, under the660 MEDLINE INDUSTRIES, INC.The majority predicate for a Gissel bargaining orderbeing thus fulfilled, such an order is not only appropriatebut imperative here in view of the circumstances describedand found and the factors which have been discussed.Accordingly, the remedial order should so provide. Inas-much as Respondent embarked on the clear course of itsunlawful conduct on May 15, 1975, and the Union'sdemand for recognition based upon its majority represen-tation credentials was made and refused on or about thatdate (as admitted in the answer), the determination is herereiterated that Respondent unlawfully failed to recognizeand bargain with the Union as of May 15, 1975; and theremedy therefor should be a bargaining order as of thatdate. Multi-Medical Convalescent and Nursing Center ofTowson, 225 NLRB 429 (1976); Kurt A. Perschke d/b/aPerschke Hay & Grain, 222 NLRB 60 (1976); CorlCorporation, A Wholly Owned Subsidiary of O'ConnorIndustries, 222 NLRB 243 (1976); Baker Machine & Gear,Inc., 220 NLRB 194 (1975); Trading Port, Inc., 219 NLRB298 (1975).THE REPRESENTATION CASEAs has been indicated, Case 13-RC-13712, involving theUnion's challenges to certain ballots as well as itsobjections to employer conduct affecting the outcome ofthe June 23, 1974, election, is also here by consolidation. Inlight of the recommended bargaining order, it is unneces-sary to resolve those challenges and objections.'36Thechallenges and objections, as well as the proceeding itself,being moot, should therefore be dismissed and the electionvacated.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this consolidat-ed proceeding, and pursuant to Section 10(c) of the Act, Ihereby issue the following:ORDER 137The Respondent, Medline Industries, Inc., Northbrook,Illinois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their or otheremployees' union membership, affiliation, sympathies,desires, voting intentions, or other protected concertedactivities, so as to interfere with, restrain, or coercecircumstances shown, would not preclude a bargaining order, see Gissel,supra, 395 U.S. at 610 (1969); N.L.R.B v. Katz, 369 U.S. 736, 748, fn. 16(1962); Franks Bros. Company v. N.LR.B., 321 U.S. 702 (1944); N.LR.B. v.P. Lorillard Company, 314 U.S. 512, 513 (1942); Gibson Products Company ofWashington Parish, La., Inc., 185 NLRB 362, 364 (1970). An employer mayhardly insist he has the right to retain the fruits of his own misdeed inscattering a union majority through violating the Act. Franks Bros. Co.,supra at 704.136 It is noted, however, that insofar as the challenges to ballots areconcerned, as of the revised tally in the Regional Director's report (Bd. Exh.i(g)), the ballot situation stood 5 for and II against the Union, withchallenges to 7 additional, unopened ballots -potentially sufficient toaffect the election result. However, in view of the Union's withdrawal at thehearing of its challenge to the ballot of Virginia Fritz and Respondent's laterconcession that the Union's challenge to the ballot of Susie (Suzie) Summersshould be sustained, it follows that the remaining 5 challenges are no longersufficient to affect the election result, since even assuming that the Fritzballot plus the 5 remaining ballots are all for the Union that could at bestresult in a tie vote of II to i .insufficient for certification. Under theseemployees in the exercise of any right set forth in Section 7of the National Labor Relations Act, as amended.(b) Announcing, or placing or maintaining in effect orgiving effect to, any proscription or prohibition, inviolation of Section 8(a)(1) of said Act, against union orprotected concerted labor organizational talk or solicita-tion on company premises during nonworking time.(c) Procuring or inducing, in violation of Section 8(a)(I)of the Act, any employee to withdraw any unfair laborpractice charge filed by him against Respondent tinder theAct.(d) Threatening employees with closing or shutdown ofits warehouse or business, or loss of employees' jobs, inviolation of the Act, in the event its employees insist uponattempting to bargain collectively with Respondent or toselect a Union or other labor organization as theirbargaining representative.(e) Discharging, terminating the employment of, layingoff, furloughing, suspending, or otherwise in violation ofthe Act altering the employment status of any employee, orthreatening so to do, because he has selected or in the eventhe selects a Union as his bargaining representative orexercises any other right or engages in any other activityprotected by the Act; or directly or indirectly so doing soas to discriminate in regard to the hire, tenure, or terms orconditions of employment of any employee because heexercises such right or engages in such activity.(f) Directly or indirectly engaging in any of the foregoingactions or activities in order to dissipate the collective-bargaining representational status of its employees' lawful-ly designated collective-bargaining representative, or forthe purpose of causing its employees to discontinue orrefrain from exercising their right to bargain collectivelywith Respondent, or otherwise so as to interfere with,restrain, or coerce its employees in the exercise of theirrights under the Act.(g) Failing or refusing to bargain collectively in goodfaith with Warehouse, Mail Order, Technical & Profession-al Employees Union, Local 743, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive collective-bargaining representa-tive of its employees in an appropriate unit consisting of allfull-time and regular part-time warehouse employees at theEmployer's warehouse now located at 1825 Shermer Road,Northbrook, Illinois, including summer employees andcircumstances. it would in any event be unnecessary to resolve any of thechallenges or open any of the challenged ballots, which would therefore inany case be required to be destroyed unopened.Insofar as the union objections to employer conduct affecting the electionresults are concerned, as indicated by the Regional Director in hispostelection report (Bd. Exh. I(g)), they overlap allegations of the complainthere already determined, that having been the reason for consolidation ofthe representation or election case with the complaint cases. That being thesituation, those parallel objections have thus in any event been passed uponhere and deemed sustained; to the extent there are additional objections notencompassed within the complaint, they were either withdrawn by theUnion at the conclusion of the hearing or are moot and unnecessary to bedetermined in view of the disposition herein, which would be no different.13l In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulation of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDkitmakers; but excluding clerical employees, janitors, salestrainees, guards and supervisors as defined in the Act.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right of self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives oftheir own choosing; to engage in concerted activities forthe purposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement lawfully requiring membership in a labororganization as a condition of employment, as authorizedin Section 8(a)(3) of the Act as modified by the Labor-Management Reporting and Disclosure Act of 1959.2. Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Offer to the following eight employees immediate,full, and unconditional reinstatement to their formerpositions in Respondent's 1825 Shermer Road, North-brook, Illinois, warehouse (or, if not available, to substan-tially equivalent positions), without prejudice to theirseniority and other rights, privileges, benefits, and emolu-ments, including but not limited to any and all increases inthe rate of pay to warehousemen there since Respondent'stermination of each of said eight employees; and makethem whole for any loss of pay (including overtime, holidayand vacation pay, and insurance claims and benefits ifany), together with interest, in the manner set forth in theRemedy portion of this Decision:Mark Ira JamisonMark KenneyDouglas J. KlineDonald R. HollandJohn ChorbaGregory R. FairDaniel J. WecklerJohn A. Ford, Jr.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage rate records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to determine the amounts ofbackpay and other sums due under and the extent ofcompliance with the terms of this recommended Order.(c) Upon request, recognize and bargain collectively ingood faith with Warehouse, Mail Order, Technical &Professional Employees Union, Local 743, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargainingrepresentative of Respondent's employees in the aforesaidappropriate collective bargaining unit, with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and embody in a signedcontract any understanding reached.(d) Post at its warehouse premises at 1825 Shermer Road,Northbrook, Illinois, copies of the attached notice marked"Appendix B." 138 Copies of said notice, on forms providedby the Regional Director for Region 13, after being signedby Respondent's authorized representative, shall be postedin said premises by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintherein, dated October 30, 1975, be and it is herebydismissed insofar as it alleges, in paragraph IX(b) thereof,unlawful interrogation of employees by Respondentthrough its supervisor and agent Noel Sterling on May 15,1975.IT IS FURTHER RECOMMENDED that in Case 13-RC-13712the Board issue an Order dismissing said case, including allchallenges to ballots therein and Petitioner Union'sobjections dated and filed June 24, 1975, to conductaffecting the results of the election held therein on June 23,1975, and vacating all proceedings held in that caseincluding the aforesaid election.138 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX AOrder on (I) General Counsel's Motion for Bill ofParticulars, (2) Charging Party's Motion To StrikeAmendment to Answer, and (3) Charging Party'sMotion to Quash Respondent's Subpoena DucesTecum(1) General Counsel having moved, by notice of motiondated January 22, 1976, for a bill of particulars as toRespondent's affirmative defense alleged in its amendedanswer dated January 19, 1976, (2) Charging Party havingmoved by motion served January 23, 1976, to strikeRespondent's amendment to its answer, and (3) ChargingParty having moved by motion served January 23, 1976, toquash Respondent's subpoena duces tecum, each motionhaving been on due notice,Now, after hearing argument thereon this 26th day ofJanuary, 1976, at Chicago, Illinois, and upon all the papersand proceedings heretofore had herein, and due delibera-tion having been had, it isORDERED as follows:1. General Counsel's motion for a bill ofparticulars (G.C.Exh. l(bb)) is granted to the following extent:A. Respondent shall within five (5) days serve upon theother parties a bill of particulars setting forth withreasonable particularity each and every respect in which itwill be claimed that the Union has been and is engaged indiscriminatory practices in regard to (1) employment and(2) membership on the basis of each of the following:a.b.c.d.e.racesexreligionnational originalienage662 MEDLINE INDUSTRIES, INC.The date or approximate date and place or places of eachof such discrimination, as well as the person or personsengaging in such discrimination, shall also be set forth.In the event Respondent is without knowledge of any ofthe foregoing, it shall so state under oath, and shall withinfive (5) days after acquiring such knowledge furnish suchdata to the parties in the form of one or more supplementalbill(s) of particulars.B. In all other respects, General Counsel's motion for abill of particulars is denied; without prejudice, however, toany application or applications General Counsel or eitherof the Charging Parties may make for a continuance or forsuch or further relief as may be proper, based upon datawhich may be adduced by Respondent in support of or inrespect to the said affirmative defense set forth in itsamended answer dated January 19, 1976 (whether suchdata are adduced by way of a bill of particulars,supplementary bill of particulars, or otherwise).2. Charging Party's motion to strike Respondent's Janu-ary 19, 1976, Amendment to its answer (G.C. Exh. I(aa)) isdisposed of asfollows:A. Charging Party's motion to strike said amendmentas untimely is hereby denied. See NLRB Rules andRegulations, Series 8, as amended, Section 102.23.B. Charging Party's motion to strike said amendmentupon the ground that it does not constitute a defense isdenied, without prejudice to reassertion of said motion at atimely stage or stages of this proceeding. See Bekins Moving& Storage Co. of Florida, Inc., 211 NLRB 138 (1974); cf.N.L.R.B. v. Mansion House Center Management Corp., 473F.2d 471 (C.A. 8, 1973).3. Charging Party's motion to quash Respondent's subpoe-na duces tecum (G.C. Exh. l(fj)) is disposed of as follows:A. Charging Party's motion is granted to the extent ofvacating Respondent's subpoena duces tecum, No. B-154021 dated January 19, 1976, in respect to items thereinnumbered 3 and 9. Items 6 and 7 need not be furnishedunless presently in existence in the form described in saiditems 6 and 7. With respect to item 8, one copy of each ofthe described general forms in use shall be supplied.B. With respect to the remaining items, as well as theitems hereinabove modified, they may be furnished at anytime up to and including five (5) days after GeneralCounsel has rested his case-in-chief herein, unless said timeis further extended by further order of the undersigned forgood cause shown.So ordered.Stanley N. OhlbaumAdministrative Law JudgeAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all sides had the opportunity to present evidence andarguments, the decision has been announced that we,Medline Industries, Inc., have violated the National LaborRelations Act. We have therefore been ordered to post thisnotice and to do what it says.The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT question you, in violation of the Act,concerning your union membership, affiliation, sympa-thies, desires, support, activities, or voting intentions.WE WILL NOT, in violation of the Act, prohibit youfrom talking about or soliciting membership in a Unionor other labor organization, in our premises duringyour nonworking time.WE WILL NOT, in violation of the Act, induce orprocure you to withdraw any unfair labor practicecharge you have filed against us with the NationalLabor Relations Board.WE WILL NOT threaten that we will shut down orclose our warehouse or business, or that you will loseyour jobs, if you join or remain members of a Union orother labor organization, or if you persist in attemptingto bargain collectively with us, or if you select a unionas your bargaining representative, or because youexercise any other right you have under the NationalLabor Relations Act.WE WILL NOT do any of these things, or otherwiseviolate the Act, directly or indirectly, in order todissipate the collective-bargaining status of your lawful-ly designated Union or other labor organizationalrepresentative, or for the purpose of inducing you todiscontinue or refrain from exercising your right to actthrough such representative in order to bargain with uscollectively.WE WILL NOT discharge, terminate the employmentof, lay off, furlough, suspend, or otherwise unlawfullychange the employment status of any employee, orthreaten to do so, because he or she selects a union ashis or her bargaining representative or exercises anyother right or engages in any other activity protected bythe Act; or so as directly or indirectly to discriminateagainst him or her in regard to wages, hire, tenure, orterms or conditions of his or her employment becausehe or she exercises such right or engages in suchactivity.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization; to form, join, or assist anylabor organization; to bargain collectively throughrepresentatives of their own choosing; to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection; or torefrain from any and all such activities.WE WILL offer the following employees immediate,full, and unconditional reinstatement to their former663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs in our 1825 Shermer Road, Northbrook, Illinois,warehouse, with full seniority and other rights andemoluments, just as if we had not terminated theiremployment on May 23 and 27, 1975; and we will payeach of them for any wages and benefits lost, plusinterest, because of those terminations:Mark Ira JamisonMark KenneyDouglas J. KlineDonald R. HollandJohn ChorbaGregory R. FairDaniel J. WecklerJohn A. Ford, Jr.WE WILL, upon request, recognize and bargaincollectively with Warehouse, Mail Order, Technical &Professional Employees Union, Local 743, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bargain-ing representative of our employees in the followingappropriate unit, and embody in a signed agreementany understanding reached:All full-time and regular part-time warehouseemployees at our warehouse located at 1825Shermer Road, Northbrook, Illinois, includingsummer employees and kitmakers; but excludingclerical employees, janitors, sales trainees, guardsand supervisors as defined in the Act.All of our employees are free to join or not to join anyunion, or to exercise any other right under the NationalLabor Relations Act, as they see fit, without interference,restraint, or coercion from us in any form.MEDLINE INDUSTRIES, INC.664